Exhibit 10.1

THE SECURITIES REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 NOR REGISTERED NOR QUALIFIED UNDER ANY STATE SECURITIES
LAWS. SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS QUALIFIED AND REGISTERED UNDER
APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY, SUCH QUALIFICATION AND REGISTRATION IS NOT
REQUIRED. ANY TRANSFER OF THE SECURITIES REPRESENTED BY THIS AGREEMENT IS
FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS AND CONDITIONS WHICH ARE SET FORTH
HEREIN.

LIMITED LIABILITY COMPANY AGREEMENT

OF

THREE LIONS ENTERTAINMENT, LLC

A DELAWARE LIMITED LIABILITY COMPANY



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY AGREEMENT

OF

THREE LIONS ENTERTAINMENT, LLC,

A DELAWARE LIMITED LIABILITY COMPANY

This LIMITED LIABILITY COMPANY AGREEMENT of THREE LIONS ENTERTAINMENT, LLC (the
“Company”), is made as of March 15, 2013 (the “Effective Date”) by and among
RICHARD BECKMAN (“Beckman”), JOEL A. KATZ (“Katz”), SIMON WORLDWIDE INC. a
Delaware corporation (“Simon”), and OA3, LLC (“Yucaipa” and, together with
Simon, the “Y-S Investors”) (with each of Beckman, Katz and Simon exclusively
constituting the Members of the Company as of Effective Date), and each other
Person who becomes a Member after the Effective Date in accordance with the
terms of this Agreement.

WHEREAS, the Company was formed pursuant to the Act by filing a Certificate of
Formation on August 31, 2012; and

WHEREAS, the Members desire to enter into this Agreement governing their
respective rights and obligations as Members of the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and intending to be legally bound, the Members agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Certain Definitions. Capitalized terms used herein without definition have
the meanings set forth in Article 1 of this Agreement. When used in this
Agreement, the following terms shall have the following meanings:

“Act” means the Delaware Limited Liability Act, Delaware Code Annotated Title 6,
§ 18-101 et seq., as the same may be amended from time to time.

“Additional Capital Contributions” has the meaning set forth in Section 4.4.2.

“Affiliate” means, with respect to a specified Person: (i) any Person that
directly or indirectly through one or more intermediaries, alone or through an
affiliated group, Controls, is Controlled by, or is under common Control with,
such specified Person; (ii) any Person that, directly or indirectly, is the
beneficial owner of fifty percent (50%) or more of any class of equity
securities of the specified Person or of which the specified Person is directly
or indirectly the owner of fifty percent (50%) or more of any class of equity
securities; or (iii) any spouse, parent, child, descendant or sibling of the
specified Person. Without limiting the foregoing, no Member will be considered
an Affiliate of the Company or any other Member solely by reason of a Member’s
Membership Interest in the Company or appointment of a representative to serve
on the Executive Board of the Company.

“Agreement” means this Limited Liability Company Agreement, as originally
executed and as the same may be amended from time to time.

“Assumed Tax Rate” means the highest combined U.S. federal, state and local
income tax rate applicable to an individual (or if higher, a corporation)
resident or located within in the City of New York and the State of New York,
taking into account the character (e.g. long-term or short-term capital gain or
ordinary or tax-exempt) of the applicable income and taking into account the
deductibility of state and local income taxes as applicable at the time for U.S.
federal income tax purposes and any limitations thereon.

“Available Operating Cash” means, for any period, cash available for
distribution as determined by Special Approval of the Executive Board.

“Available Transaction Cash” means all cash and cash equivalents held by the
Company following a Major Transaction, less (i) payment and satisfaction in full
of all Company Loans and any Yucaipa Loan then outstanding, less (ii) the amount
of any cash reserves retained during such period by the Company in regards to
any actual or contingent liabilities relating to the Major Transaction or a
prior Major Transaction (and not released by the Company) all as determined by
Special Approval of the Executive Board, less (iii) any cash or cash equivalents
held by the Company immediately preceding a Major Transaction which is not
otherwise deemed to be Available Transaction Cash by Special Approval of the
Executive Board.

“Beckman” means Richard Beckman, in his individual capacity, and any Permitted
Transferee thereof.



--------------------------------------------------------------------------------

“Beckman Employment Agreement” means that certain Employment Agreement between
the Company and Richard Beckman in the form attached hereto as Exhibit G and
incorporated herein by reference.

“Board Member” has the meaning set forth in Section 5.2.1.

“Budget Period” has the meaning set forth in Article 6 hereof.

“Business Day” means any day other than a Saturday, Sunday or legal holiday
under the laws of the State of New York or any other day on which banking
institutions located in such state are authorized or required by law or other
governmental action to close.

“Business Plan and Budget” has the meaning set forth in Article 6 hereof.

“Capital Account” has the meaning set forth on Exhibit C of this Agreement.

“Capital Call Notice” has the meaning set forth in Section 4.4.2 hereof.

“Capital Contribution” means, with respect to each Member: (i) the Initial
Capital Contribution required to be contributed in cash to the Company as
defined and provided under Section 4.3 and as listed on Exhibit B by such
Member; (ii) the Second Capital Contribution required to be contributed in cash
to the Company as defined and provided under Section 4.3 and as listed on
Exhibit B by such Member; (iii) the Third Capital Contribution required to be
contributed in cash to the Company as defined and provided under Section 4.3 and
as listed on Exhibit B by such Member; and (iv) each Additional Capital
Contribution contributed to the Company by such Member from time to time, if
any. Pre-Effective-Date Contributions shall not be Capital Contributions for
purposes of this definition.

“Certificate of Formation” means the Certificate of Formation for the Company
originally filed with the Delaware Secretary of State on August 31, 2012 and as
subsequently amended from time to time.

“Change of Control Transaction” means: (i) an acquisition by any Person or group
of Persons of, or the entering into of a definitive agreement with the Company
by any Person or group of Persons to acquire, the outstanding equity interests
of the Company in a transaction or series of or transactions, if immediately
thereafter such acquiring Person or group has, or would have, beneficial
ownership of more than 50% of the combined equity interests or Voting Power of
the Company; or (ii) the execution of a definitive agreement providing for a
tender offer, merger, consolidation or reorganization, or series of such related
transactions, involving the Company, unless both (1) the Members, immediately
before such transaction or transactions, will beneficially own immediately after
such transaction or transactions at least 50% of the combined equity interests
or Voting Power of the Company (or, if the Company will not be the surviving
entity in such merger, consolidation or reorganization, such surviving entity),
and (2) the Company is not subject to an agreement that contemplates that
individuals who are then Board Members of the Company will constitute less than
a majority of the Board Members of the Company (or such surviving entity, as the
case may be) after the closing of such transaction.

“Class E Units” means that certain class of Units granted to a Holder from time
to time by the Executive Board that participate in Distributions upon the
occurrence of certain events as described in Section 4.1.3, but having no voting
or other rights of a Member hereunder.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
the provisions of succeeding law, and to the extent applicable, the Treasury
Regulations.

“Company” means Three Lions Entertainment, LLC, a Delaware limited liability
company.

“Company Business” means the worldwide development, production, ownership,
exhibition, conduct, broadcast, distribution and other exploitation of (i) shows
and events which are broadcast via television, internet, mobile, digital, or
other channels of media or means of communications and (ii) related content or
entertainment product and (iii) all ancillary rights associated with those
activities contemplated under sub-clauses (i) and (ii) above.

“Company Loans” has the meaning set forth in Section 4.4.4.

“Company Opportunities” has the meaning set forth in Section 3.8.2.

“Company Projects” means those endeavors, activities and projects which are
(i) to be initially undertaken by the Company in the conduct of the Company
Business as more particularly described and contemplated in the Company’s
Business

 

2



--------------------------------------------------------------------------------

Plan and Budget and (ii) hereafter undertaken by the Company in the conduct of
the Company Business as shall be approved by the Executive Board. The initial
Company Projects shall consist of those intended approximately annually
re-occurring (a) licensed “Fashion Rocks” events and programs the first of which
is intended to be televised in 2014 from Las Vegas, Nevada, or New York New
York, (b) licensed “Movies Rock” events and programs the first of which is
intended to be televised in 2015 from Los Angeles, California, and (c) “Global
Music Awards” events and programs to be conducted within and initially televised
in 2015 from a geographic location within the Middle Eastern, Far Eastern, Asian
or South American regions of the world, each as described and contemplated in
the Company’s Business Plan and Budget. The Members further acknowledge and
agree that the Company Projects may, with the approval of the Executive Board,
encompass approximately annually re-occurring shows and programs tentatively
entitled “The Rolling Stone Music Awards”, “Sports Rocks”, “Fashion Rocks
International”, “Broadway Rocks” and “The Year in Review” many of which
programs, if so approved and undertaken, will be conducted under appropriate
license arrangements with Persons owning the relevant and applicable
intellectual property.

“Common Units” means those certain Units referenced and designated as such under
this Agreement as issued to each of Beckman and Katz as of the Effective Date
which shall participate in Distributions upon the occurrence of certain events
as described in Section 4.1.2 and shall have those voting or other rights of a
Member all as set forth hereunder.

“Control” means, when used with respect to any Person, the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and “Controls” or
“Controlled by” shall have correlative meanings as used hereunder.

“Co-Sale Right” has the meaning set forth in Section 9.2.2.

“Covered Person” has the meaning set forth in Section 8.2.

“Default Amount” has the meaning set forth in Section 4.4.5.

“Default Funding Members” has the meaning set forth in Section 4.4.5.

“Defaulting Member” has the meaning set forth in Section 4.4.5.

“Designated Executive Board” has the meaning set forth in Section 4.4.6 hereof.

“Dissolution Event” has the meaning set forth in Section 11.1.

“Distribution” has the meaning set forth in Section 7.1.

“Distribution Date” has the meaning set forth in Section 7.1.

“EBITDA” means for any period, the Company’s earnings generated before deduction
for any interest, taxes, depreciation or amortization all as shall be determined
by the accountants then regularly serving the Company in conformity with US
Generally Accepted Accounting Principles as consistently applied which
determination shall be final, binding and conclusive upon the Company and its
members absent manifest or patent error or mistake.

“Economic Interest” means a Member’s or Holder’s share of the Company’s net
income, net losses, gains, deductions, credit or similar items, and the right to
receive distributions from the Company pursuant to this Agreement and the Act,
but will not include any other rights of a Member, including the right to vote
or participate in the management of, or any right to information concerning, the
business and affairs of the Company.

“Effective Date” has the meaning set forth in the introductory paragraph.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

“Executive Board” has the meaning set forth in Section 5.1.

“Fiscal Year” means the Company’s fiscal year, which will be the twelve months
ending December 31, unless and until changed by the Executive Board.

“Forfeited Units” has the meaning set forth in Section 4.4.5.

“Funding Default” has the meaning set forth in Section 4.4.5 hereof.

 

3



--------------------------------------------------------------------------------

“Funding Share” has the meaning set forth in Section 4.4.5 hereof.

“Governmental Entity” means any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether Federal, state or local,
domestic or foreign.

“Holder” means a Person who is the record owner of any Investor Units, Common
Units, Class E Units or any Units in the Company approved by the Executive Board
from time to time in accordance with this Agreement; provided, however, that no
Holder will be a Member unless and until such Holder has been admitted as a
Member in accordance with the terms of this Agreement. For avoidance of doubt,
Holders of Class E Units will not be Members of the Company solely by virtue of
holding such Class E Units.

“Indemnifying Member” has the meaning set forth in Section 8.4.

“Initial Capital Contribution” has the meaning set forth in Section 4.3.

“Initial Members” means each of Simon, Beckman and Katz and, if admitted
pursuant to Section 4.3 hereof, Yucaipa.

“Investment Bank” has the meaning set forth in Section 13.16.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“Investor Board Member” has the meaning set forth in Section 5.2.1 hereof.

“Investor Units” means the class of Units issued to the Initial Members in
respect of their Capital Contributions, having the rights to distributions,
allocations and voting rights set forth in this Agreement. Each Initial Member
will initially have the number of Investor Units as set forth opposite its or
his name on Exhibit A hereto, which will be amended from time to time as set
forth in Section 13.6 following the issuance of any new Investor Units, the
admission of any new Member, or the transfer of any Investor Units by an Initial
Member in accordance with this Agreement.

“Junior Units” means the Class E Units and any Units hereafter issued by the
Executive Board in conformity with this Agreement which are designated as Junior
Units.

“Katz” means Joel A. Katz, in his individual capacity, and any Permitted
Transferee thereof.

“Lender” has the meaning set forth in Section 4.4.3.

“Losses” has the meaning set forth in Section 8.2.

“Major Transaction” means any sale, transfer, exchange, disposition, merger,
recapitalization, Change of Control Transaction, liquidation, dissolution, or
other similar transaction, event or undertaking regarding the Company or all or
substantially all of the Company’s assets or business.

“Majority in Interest” and/or “Majority Vote” mean: (i) in the case of a vote of
the Members, the affirmative vote or consent of any Member(s) whose Voting
Power, in the aggregate, exceed(s) fifty percent (50%) of the aggregate Voting
Power of (a) all of the Members having voting rights or (b) a particular group
of Members, as the context requires; and (ii) in the case of a vote of the
Executive Board, the affirmative vote or consent of a majority of the Board
Members entitled to vote on a particular matter.

“Management Member” means Beckman and any other Member who is an employee of the
Company so long as Beckman or such other employee, as applicable is employed by
the Company or serves on the Executive Board.

“Mandatory Capital Contributions” has the meaning set forth in Section 4.4.2.

“Matching Offer” has the meaning set forth in Section 9.2.1(b).

“Maximum Member Funding Amount” means, with respect to each Member, such
Member’s obligation to make aggregate Capital Contributions to the Company in
the amount set forth opposite such Member’s name on Exhibit B (including
additional Mandatory Capital Contributions, if any, pursuant to Section 4.4.2);
provided, however, that no Transfer to a Permitted Transferee or Funding Default
by a Member will release such Member from its obligation to make the aggregate
Capital Contributions set forth opposite such Member’s name on Exhibit B in
accordance with the terms of this Agreement.

 

4



--------------------------------------------------------------------------------

“Member” means each Initial Member, so long as such Initial Member holds a
Membership Interest in the Company, and each Person who is hereafter admitted as
a member in accordance with the terms of this Agreement and the Act.

“Membership Interest” means a Member’s entire interest in the Company (including
the Member’s Units, Economic Interest, Voting Power, the right to vote on or
participate in the management of the Company, and the right to receive
information concerning the business and affairs of the Company).

“Net Income” and “Net Losses” have the meanings set forth on Exhibit C of this
Agreement.

“New Funding Members” has the meaning set forth in Section 4.4.5.

“New Ownership Interest” has the meaning set forth in Section 4.5.1.

“Objectionable Transferee” means any Person that engages in a business that is
in direct or indirect competition with the Company, as determined in good faith
by the Executive Board.

“Offer” has the meaning set forth in Section 9.2.1(a).

“Offered Interest” has the meaning set forth in Section 9.2.1(a).

“Offered Terms” has the meaning set forth in Section 9.2.1(a).

“Other Interests” has the meaning set forth in Section 3.8.3.

“Participating Interests” means, with respect to the preemptive rights set forth
in Section 4.5 or the co-sale rights set forth in Section 9.2.2, in which a
class or classes of Units are entitled to participate, that percentage of the
total Units in the Company so entitled to participate represented by the ratio
of (i) such Member’s Units in the Company so entitled to participate to (ii) the
total outstanding Units in the Company so entitled to participate.

“Participating Members” has the meaning set forth in Section 9.2.1(b).

“Participating Units” means, as of a particular date, Investor Units and Common
Units that are eligible to participate in Distributions pursuant to Section 7.1
or would be eligible to participate if all Available Operating Cash and
Available Transaction Cash at such date were distributed pursuant to Section 7.1
on such date.

“Penalty Units” has the meaning set forth in Section 4.4.5.

“Percentage Interest” means: with respect to any Distribution (and as of the
applicable Distribution Date), allocation or calculation, a Member’s or Holder’s
percentage of the total Units in the Company entitled to participate in such
Distribution, allocation or calculation represented by the ratio of (i) such
Member’s or Holder’s Units in the Company entitled to participate in such
Distribution, allocation or calculation to (ii) the total outstanding Units in
the Company of all Members and Holders entitled to participate in such
Distribution, allocation or calculation.

“Permitted Transferee” means: (i) a trust, partnership or other entity formed
primarily for estate or family planning purposes (such as a family limited
partnership) (collectively, a “Trust”) that is solely for the benefit of a
Member who is a natural person, a spouse or former spouse of such a Member, one
or more of the ancestors or descendants of such a Member’s parents, or one or
more of the ancestors or descendants of such a Member’s spouse’s or former
spouse’s parents (irrespective of the age of such ancestors or descendants), if
and so long as the terms of such Trust prohibit the distribution or other
Transfer, free and clear of the Trust, of the Membership Interest (or any
portion thereof) to a Person other than such a Member or a Person described in
this sub-clause (i); (ii) if the Transfer occurs upon, as a result of, or in
connection with the death of a Member, any of the Persons described in clause
(i) above or any other Person entitled to inherit or receive property or assets
by will or the under applicable laws of intestacy, descent and/or distribution
(except a Person that is a creditor or competitor of the Company, as determined
in good faith by the Executive Board); (iii) any Affiliate of Yucaipa; or
(iv) any Affiliate of a Member if such Member (or the sole shareholder of the
Member) owns more than fifty percent (50%) of the outstanding equity interests
(in terms of both voting power and value) in the Affiliate, except that a
transfer to an Objectionable Transferee under clauses (i) through (iv) will not
be considered a transfer to a Permitted Transferee, provided, however, that any
subsequent Transfer of any outstanding equity interest in the Affiliate, other
than to any of the Persons described in clause (i), (ii), (iii) or (iv) above,
will not be considered or permitted as a Transfer to a Permitted Transferee.

 

5



--------------------------------------------------------------------------------

“Person” means an individual, general partnership, limited partnership, limited
liability company, corporation, trust, estate, real estate investment trust,
association or any other legal recognized and respected entity.

“Pre-Effective-Date Contribution” has the meaning set forth in Section 4.1.2(a).

“Preemptive Right” has the meaning set forth in Section 4.5.1.

“Principal Seller” has the meaning set forth in Section 9.2.3.

“Proprietary Information” has the meaning set forth in Section 12.9.

“Qualified IPO” means an initial public offering following a conversion to a
corporation, shares of which are then trading on a national securities exchange.

“Related Agreement” means any employment agreement, consulting agreement, Unit
grant or subscription agreement or similar agreement between the Company and an
executive, officer, employee or consultant of the Company or any separate
written agreement addressing the provision of goods or services between the
Company and a Member or Holder.

“Required Capital Contribution” has the meaning set forth in Section 4.4.2
hereof.

“Required Sale” has the meaning set forth in Section 9.2.3.

“Required Sale Notice” has the meaning set forth in Section 9.2.3.

“Right of First Refusal” has the meaning set forth in Section 9.2.1(a).

“Sale Proposal” has the meaning set forth in Section 9.2.3.

“Securities” means capital stock, limited partnership interests, limited
liability company interests, beneficial interests, warrants, options, notes,
bonds, debentures, and other securities, equity interests, ownership interests
and similar obligations of every kind and nature of any Person.

“Second Capital Contribution” has the meaning set forth in Section 4.3.2(a).

“Second Capital Contribution Deadline” has the meaning set forth in
Section 4.3.2(a).

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Senior Units” means any Units of the Company other than Junior Units.

“Simon” means Simon Worldwide, Inc., a Delaware corporation, and its respective
Permitted Transferees, collectively.

“Special Approval” shall mean the unanimous and affirmative approval given at a
meeting or in writing by either (i) all Board Members or (ii) all Members owning
any Investor Units or Common Units, in either case, which may be given or
withheld in the sole discretion of such Board Members or Members, as applicable.

“Subsidiary” shall mean any Person controlled by the Company.

“Tax Matters Member” means Simon, until and unless Yucaipa is admitted as a
Member, following which time “Tax Matters Member” shall mean Yucaipa.

“Tax Distributions” has the meaning set forth in Section 7.2.

“Taxable Year” means the taxable year of the Company determined under
Section 706 of the Code.

“Third-Party Transferee” has the meaning set forth in Section 9.2.1(a).

“Third Capital Contribution” has the meaning set forth in Section 4.3.2(b).

 

6



--------------------------------------------------------------------------------

“Third Capital Contribution Deadline” has the meaning set forth in
Section 4.3.2(b).

“Threshold Event” means, with respect to any one or more of the particular Class
E Units issued by the Company from time to time, the occurrence of those events
consisting of (i) Holders of the Investor Units and the Common Units issued on
the Effective Date (and/or such other Senior Units designated by the Executive
Board in connection with the granting or issuance of the applicable Class E
Units), or such Holder’s successor in interest, having received cumulative cash
and other property distributions from the Company pursuant to Section 7.1 or
Section 11.4 and/or, cash payments or other consideration from the Company or
any other Person in respect of such Investor Units and Common Units in one or
more transactions (whether as a consequence of distributions pursuant to
Section 7.1 or Section 11.4, a Transfer of such Investor Units or Common Units
by such Holders in accordance with this Agreement, or in a liquidation of the
Company or other such liquidity event with respect to such Investor Units or
Common Units) in an amount determined and established by the Executive Board in
connection with the granting or issuance of such Class E Units and (ii) such
other terms and conditions as shall be determined and established by the
Executive Board in connection with the issuance of such Class E Units. It is
intended that the Class E Units will qualify as “profits interests” for U.S.
federal income tax purposes. Accordingly, the aforementioned amount determined
by the Executive Board shall be computed in a manner such that any issued Class
E Unit qualifies upon issuance as a “profits interest” for purposes of IRS
Revenue Procedures 93-27, 1993-2 C.B. 343 and 2001-43, 2001-2 C.B. 91 (or any
successor rules or regulations) as of the date of such issuance. The Holder of
any Class E Unit agrees, by receipt of such Class E Unit, to make a timely
election pursuant to Section 83(b) of the Code with respect to such issuance.
The Company shall have no obligation to distribute non-cash illiquid property to
any Holders of the Investor Units or the Common Units (or any other designated
Senior Units); provided that if the Company does so, the amount of any non-cash
distribution or consideration shall be the fair market value of such property.

“Transfer” has the meaning set forth in Section 9.1.1.

“Transferring Member” has the meaning set forth in Section 9.2.1(a).

“Transfer Notice” has the meaning set forth in Section 9.2.1(a).

“Units” means the units of all classes of equity issued by the Company approved
by the Executive Board, each such class of equity representing the right to
receive distributions pursuant to the terms of this Agreement and granting the
Holder such other rights and privileges as set forth in this Agreement. The
Units will initially consist of the Investor Units, the Common Units, and the
Class E Units. Initially, none of the classes of Units will be represented by
certificates. If the Executive Board determines that it is in the interest of
the Company to issue certificates representing the Units, certificates will be
issued and the Units will be represented by such certificates. The number of
Units initially issued to each Member or Holder thereof is set forth opposite
such Member’s or Holder’s name on Exhibit A (as such Exhibit may be amended from
time to time by the Executive Board.

“Unrecovered Capital Balance” means, with respect to a Member, the total Capital
Contributions if any, made by such Member in respect of its Investor Units,
pursuant to Sections 4.3, 4.4 or 4.5, reduced by the total amount distributed to
such Member and its Permitted Transferees pursuant to Section 7.1 (or
Section 11.4 as it incorporates Section 7.1).

“Voting Power” means, with respect to any Member, the votes set forth next to
such Member’s name on Exhibit A hereto; provided that from and after the date
that Simon holds less than 75% of the Investor Units it held immediately after
the Third Capital Contribution Deadline, Voting Power shall mean one vote per
Investor Unit on any matter with respect to which holders of Investor Units are
entitled to vote.

“Wire Account” has the meaning set forth in Section 4.3.1.

“Y-S Investors” has the meaning set forth in the preamble hereto.

“Yucaipa” means OA3, LLC and its respective Permitted Transferees, collectively.

“Yucaipa Loan” has the meaning set forth in Section 4.4.3.

1.2 Interpretation. Unless the context otherwise requires: (i) a term has the
meaning assigned to it; (ii) “or” is not exclusive; (iii) words in the singular
include the plural, and words in the plural include the singular;
(iv) “amended,” with reference to a law, statute, rule or regulation, is deemed
to be followed by “from time to time”; (v) “herein”, “hereof” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section, subsection, paragraph, clause, or other subdivision; (vi) “desirable”
includes “necessary,” “convenient” and “incidental”; and (vii) “including” and
“includes,” when following any general provision, sentence, clause, statement,
term or matter, will be deemed to be followed by “, but not limited to,” and “,
but is not limited to,” respectively.

 

7



--------------------------------------------------------------------------------

ARTICLE 2

ORGANIZATIONAL MATTERS

2.1 Formation. Pursuant to the Act, the Company was formed under the laws of the
State of Delaware by filing a Certificate of Formation with the Delaware
Secretary of State and is ratified by the Initial Members by entering into this
Agreement. The rights and liabilities of the Members will be determined pursuant
to the Act and this Agreement. To the extent that the rights or obligations of
any Member are different by reason of any provision of this Agreement than they
would be in the absence of such provision, this Agreement will, to the extent
permitted by the Act, control.

2.2 Name. The name of the Company will be “Three Lions Entertainment, LLC.” The
business of the Company may be conducted under that name or, upon compliance
with applicable laws, any other name that the Executive Board deems appropriate
or advisable. The Members will cause the Company to file any fictitious name
certificates and similar filings, and any amendments thereto, that the Executive
Board considers appropriate.

2.3 Office and Agent. The Company will continuously maintain a registered office
and registered agent in the State of Delaware as required by the Act. The
principal office will be as the Executive Board from time to time may determine.
The Company also may have such offices, anywhere within and without the State of
Delaware, as the Executive Board from time to time may determine, or the
business of the Company may require. The registered agent will be as stated in
the Certificate of Formation.

2.4 Addresses of the Members. The respective addresses of the Members are set
forth in Exhibit F.

2.5 Purpose of the Company. The purpose of the Company is to engage in the
Company Business and to engage in any lawful act, business or activity for which
limited liability companies may be organized under the Act and that the
Executive Board approves. The Company will have the power to do any and all acts
necessary or advisable for the furtherance of its business and activities.

2.6 Term. The term of the Company will be perpetual. The Company will be
dissolved and its affairs wound up only in accordance with Article 11.

2.7 Foreign Qualification. The Executive Board will cause the Company to comply
with all requirements necessary to qualify the Company as a foreign limited
liability company in any jurisdiction in which the Company owns property or
transacts business to the extent, in the reasonable judgment of the Executive
Board, such qualification or registration is necessary or advisable for the
protection of the limited liability of the Members or to permit the Company
lawfully to own property or transact business. The Executive Board may, and, at
the request of the Executive Board or any officer, each Holder will, execute,
acknowledge, swear to and deliver any or all certificates and other instruments
conforming with this Agreement that are necessary or appropriate to qualify,
continue or terminate the Company as a foreign limited liability company in all
such jurisdictions in which the Company may conduct business.

2.8 No Partnership. Except as set forth below, the Members intend that the
Company will not be a partnership (including a limited partnership) or joint
venture, and that no Member, Holder, Board Member or officer will be a partner
or joint venturer of any other Member, Holder, Board Member or officer for any
purposes, and this Agreement will not be construed to the contrary. The Members
intend that the Company will be treated as a partnership for federal and, if
applicable, state and local income tax purposes, and each Member, Holder and the
Company will file all tax returns and will otherwise take all tax and financial
reporting positions in a manner consistent with such treatment. The Company will
not make any election to be treated as a corporation for federal and, if
applicable, state income tax purposes, except with the required approval of the
Executive Board.

2.9 Representations and Warranties. Each Initial Member, as of the Effective
Date, and each Member who becomes a Member after the Effective Date in
accordance with the terms of this Agreement, on the date such other Member is
admitted as a Member hereunder, hereby represents and warrants severally, and
not jointly to the Company and the other Members, as follows:

2.9.1 Accredited Investor. Such Member is fully aware and acknowledges that:
(i) the offering and sale of Units in the Company have not been and will not be
registered under the Securities Act and are being made in reliance upon federal
and state exemptions for transactions not involving a public offering; and
(ii) the Company will not be registered as an investment company under the
Investment Company Act in reliance upon an exemption therefrom. In furtherance
thereof, such Member represents and warrants that it is an “accredited investor”
(as defined in Regulation D under the Securities Act).

 

8



--------------------------------------------------------------------------------

2.9.2 No Distribution. Such Member’s Units in the Company are being acquired for
its, his or her own account solely for investment and not with a view to resale
or distribution thereof.

2.9.3 Experience. Such Member (either alone or together with any advisors
retained by such Member in connection with evaluating the merits and risks of
prospective investments) has sufficient knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risks of
purchasing its Units, and is able to bear the economic risk of its investment in
the Company for an indefinite period of time, including a complete loss of
capital.

2.9.4 Entity Organization and Authorization; No Conflict. Such Member, if it is
an entity, is duly incorporated, organized or formed, validly existing and in
good standing under the laws of its jurisdiction of incorporation, organization
or formation and the execution, delivery and performance by it of this Agreement
is within its powers, has been duly authorized by all necessary corporate or
other action on its behalf, requires no action by or in respect of, or filing
with, any governmental body, agency or official, and does not and will not
contravene, or constitute a default under, any provision of applicable law or
regulation or of its certificate of incorporation or other comparable
organizational documents or any agreement, judgment, injunction, order, decree
or other instrument to which such Member is a party or by which such Member or
any of its properties is bound. This Agreement constitutes a valid and binding
agreement of such Member, enforceable against such Member in accordance with its
terms.

2.9.5 Individual Authority. If such Member is an individual, the execution,
delivery and performance by such Member of this Agreement is within such
Member’s legal right, power and capacity, requires no action by or in respect
of, or filing with, any governmental body, agency, or official, and does not and
will not contravene, or constitute a default under, any provision of applicable
law or regulation or of any agreement, judgment, injunction, order, decree or
other instrument to which such Member is a party or by which such Member or any
of his or her properties is bound. If such Member is an individual, such
Member’s Membership Interest is not being obtained with community property, to
the extent applicable to such Member. This Agreement constitutes a valid and
binding agreement of such Member, enforceable against such Member in accordance
with its terms.

ARTICLE 3

MEMBERS

3.1 Limited Liability. Except as expressly set forth in this Agreement or
required under the Act, no Member or officer will be personally liable under any
judgment of a court, or in any other manner, for any debt, obligation or
liability of the Company, whether that liability or obligation arises in
contract, tort, or otherwise, solely by reason of being a Member or an officer
of the Company. In no event will any Member (or former Member) be obligated to
guarantee any indebtedness or other obligations of the Company at any time
outstanding or have any liability for the repayment or discharge of the debts
and obligations of the Company or for the repayment of any capital contribution
of any other Member.

3.2 Remuneration to Members. Except as otherwise provided in this Agreement or
as provided by a separate written agreement approved by the Executive Board, no
Member is entitled to remuneration for being a Member of the Company.

3.3 Voting Rights. Except as provided in this Agreement or the Certificate of
Formation, Members will have no voting, approval or consent rights with respect
to any matter, act, decision or document involving the Company or its business.

3.4 Admission of Additional Members. No new or substitute Members may be
admitted to the Company, except pursuant to the express provisions of this
Agreement, including for the sake of clarity Section 4.3 hereof. Unless so
admitted to the Company as a Member, no Person will be, or will be considered, a
Member. The Company may elect to deal only with Persons so admitted as Members
(including their duly authorized representatives). The Company will not be
required to deal with any other Person (other than, with respect to
distributions to assignees pursuant to assignments in compliance with Article 9)
merely because of an assignment or transfer of an Economic Interest to such
Person. Any Distribution by the Company to the Person shown on the Company’s
records as a Member or to its legal representatives, or to the assignee of the
right to receive Company distributions as provided herein, will relieve the
Company of all liability to any other Person who may be interested in such
Distribution by reason of any other assignment by the Member or for any other
reason.

3.5 Withdrawals or Resignations. No Member may withdraw from the Company except
pursuant to Article 9.

 

9



--------------------------------------------------------------------------------

3.6 Members Are Not Agents; No Management Authority. Pursuant to Article 5, the
management of the Company is vested in the Executive Board. No Member, acting
solely in the capacity of a Member, is an agent of the Company nor can any
Member in such capacity bind or execute any instrument on behalf of the Company.
The Members will have no power to participate in the management of the Company
except as expressly authorized by this Agreement or except as expressly required
by the Act.

3.7 Members’ Meetings; Quorum; Votes. The Executive Board, any one or more of
the Initial Members or any Member holding twenty-five percent (25%) or more of
the total issued and outstanding Voting Power of all Investor Units or Common
Units may call for a meeting of the Members from time to time by written notice
to the Executive Board and the other Members; provided, however, that meetings
of the Members will not otherwise be required. The Members’ meetings will take
place at such location as may be designated by the Executive Board or the Member
entitled to and calling for such meeting. At any Members’ meeting, the Executive
Board shall appoint an individual to preside at the meeting and an individual to
act as secretary of the meeting. The secretary of the meeting will prepare
minutes of the meeting, which will be placed in the minute books of the Company.
The Members may make use of telephones and other electronic devices to hold
meetings if each Member may simultaneously participate with the other Members
with respect to all discussions and votes of the Members. The Members may act
without a meeting if the action to be taken is reduced to writing and approved
and signed in advance by Members holding Units sufficient under the provisions
of this Agreement and the Act to authorize or take such action at a meeting of
the Members, provided that reasonable prior notice of any such action to be
taken will be sent to each Member. The presence in person or by proxy of Members
holding a Majority in Interest of all Investor Units and Common Units will
constitute a quorum. Unless otherwise provided herein or under applicable law,
each Member will be entitled to cast the number of votes represented by the
Voting Power of each Investor Unit or Common Unit it, he or she holds as
specified on Exhibit A hereto. Except as otherwise expressly required or
provided in this Agreement, the affirmative vote of a Majority in Interest of
all Holders of Investor Units and Common Units will be the act of the Members.

3.8 Devotion of Time; Company Opportunities; Other Interests.

3.8.1 Devotion of Time. Except as set forth in Section 5.3, a Related Agreement
or other written agreement between the Company and a Member, the Members (in
their capacities as Members) are not obligated to devote all of their time or
business efforts to the affairs of the Company.

3.8.2 Company Opportunities. No Management Member may, without the consent of
the Executive Board, do any of the following: (i) own, acquire, operate, or
participate in any way directly or indirectly in the ownership, acquisition or
operation of any business or activity included within the Company Business
(collectively “Company Opportunities”); or (ii) act as a finder, agent or
advisor for any other Person engaging or proposing to engage in Company
Opportunities, other than through the Company.

3.8.3 Company Projects. Subject to and not in limitation of Sections 3.8.2,
12.9, and 12.10, all Members agree to (i) conduct and present all activities and
endeavors that directly relate to and involve complimentary or similar
activities or projects to any previously conducted, pending, previously approved
or contemplated Company Project solely through and to the Company; it being
intended that the Company (and the Members through their ownership of the
Company) shall be the sole beneficiary(ies) of any conduct of a Company Project.
Notwithstanding the foregoing but in all events subject to their compliance with
Sections 12.9 and 12.10 of this Agreement, nothing contained in this
Section 3.8.3 shall restrict Simon, Yucaipa or Katz from engaging in any
business enterprise or activity which is or may be actually or potentially
competitive with the Company Business or any Company Opportunities as long as
such enterprise or activities do not directly involve a Company Project (such as
through marketing tie-ins to a Company Project).

3.8.4 Other Interests. Subject to a Member’s compliance with Sections 3.8.2,
3.8.3, 12.9, and 12.10 of this Agreement and with the terms of any applicable
Related Agreement, the Members are free to own interests in other businesses and
undertakings and to pursue and engage other investments, activities and
opportunities (collectively, “Other Interests”) and: (i) no Member or any
Affiliate of any Member will have any obligation to offer the Company or any
other Member or their Affiliates any Other Interests or the right to participate
therein; (ii) neither the Company nor any Member or their Affiliates will have
any rights in any Other Interests in which any other Member or their Affiliates
engages outside of the Company by virtue of such Member’s relationship to the
Company; (iii) no Member or any of their Affiliates will be required to disclose
to the other Members or the Company the existence or nature of any such Other
Interests; (iv) each Member and the Company hereby waives any conflict of
interest related to such Other Interests; and (v) the Company and each Member
agrees that it will have no claim under fiduciary duty or similar principles to
such Other Interests.

3.8.5 Officer and Employee Responsibilities. Nothing in this Section 3.8 as it
relates to Members who are officers or employees of the Company will limit the
obligations of such officers and employees to the Company in their capacities as
officers and/or employees or under any Related Agreements with the Company.

 

10



--------------------------------------------------------------------------------

3.9 No Cessation of Membership Upon Bankruptcy. A Person will not cease to be a
Member of the Company upon the happening, with respect to such Person, of any of
the events specified in §18-304 of the Act. Upon the occurrence of any event
specified in §18-304 of the Act, the business of the Company will be continued
pursuant to the terms hereof without dissolution.

3.10 Enforcement of Rights Against Member. Regardless of any provision to the
contrary, nothing in this Agreement will be construed to restrict or limit the
ability of: (i) any Member to enforce any rights, arising from any contract or
agreement, against the Company; or (ii) the Company to enforce any rights
arising from any contract or agreement against any Member.

3.11 Status of Yucaipa. For the sake of clarity, Yucaipa is not admitted as a
Member as of the Effective Date and, as of the Effective Date, is executing this
document solely for the purposes of Sections 4.3 and 4.4.3.

ARTICLE 4

CLASSES OF UNITS; CAPITAL CONTRIBUTIONS; PREEMPTIVE RIGHTS

4.1 Classes of Units.

4.1.1 Investor Units.

(a) Issuances. In respect of its Initial Capital Contribution, each of the
Initial Members will be issued as of the Effective Date and own the number of
Investor Units of the Company set forth opposite its or his respective name on
Exhibit A.

(b) Rights. Holders of Investor Units are entitled to participate in
Distributions as provided in Section 7.1 and Section 11.4 and to all other
voting, distribution and participation rights permitted under this Agreement.
The Investor Units are entitled to exercise the Voting Power associated with
such Investor Units on any matter with respect to which Holders of Investor
Units are entitled to vote.

4.1.2 Common Units.

(a) Issuances. In respect of their establishment of the Company and their
contributions of property to the Company made prior to and as of the Effective
Date (the “Pre-Effective-Date Contributions”), the value of which is set forth
in Exhibit B, each of Beckman and Katz will be issued as of the Effective Date
and own the number of Common Units of the Company set forth opposite his
respective name on Exhibit A.

(b) Rights. Holders of Common Units are entitled to participate in Distributions
as provided in Section 7.1 and Section 11.4 and to all other voting,
distribution and participation rights permitted under this Agreement. Each
Common Unit is entitled to exercise one (1) vote on any matter with respect to
which Holders of Common Units are entitled to vote.

4.1.3 Class E Units.

(a) Grants. At the Effective Date, the total number of authorized Class E Units
shall equal 111,112 Units. Class E Units may be granted to such Persons, at such
times, in such amounts and subject to such Threshold Events all as the Executive
Board may determine. As of the Effective Date, no grants of Class E Units has
previously occurred and no Class E Units are outstanding.

(b) Rights. Holders of Class E Units will be entitled to participate in
Distributions only after the occurrence of any applicable Threshold Events
established by the Executive Board. Class E Units shall have no voting,
management or other participation rights and the Holders thereof shall not be
entitled to receive any notice or otherwise exercise any rights of a Member
under the Act; it being intended that Holders of Class E Units shall be solely
entitled to participate in Distributions after the occurrence of any applicable
Threshold Events applicable thereto upon the terms thereof and hereof and shall
upon receipt of any such Class E Units and further do hereby waive any and all
such rights provided under the Act, at law, in equity or otherwise as may be
implied or construed under this Agreement.

(c) Repurchase and Redemption. Class E Units shall be subject to vesting,
forfeiture, repurchase, redemption or other restrictions all as shall be
provided under and in accordance with the applicable Related Agreement governing
the grant of such Class E Units to a Holder.

4.1.4 Reallocation of Class E Units. Upon any repurchase, redemption, forfeiture
or failure of vesting of any Class E Units by the Company pursuant to the terms
thereof or of any applicable Related Agreement, such Class E Units will
immediately become available for the Executive Board to grant and shall be so
granted at such times and in such amounts as the Executive Board determines.

 

11



--------------------------------------------------------------------------------

4.2 Capital Accounts. A separate Capital Account will be established and
maintained for each Member (and, as applicable, Holder) in accordance with
Exhibit C. No Member or Holder will be personally liable for or be required to
restore any deficit Capital Account balance.

4.3 Initial Contributions.

4.3.1 Each Member will, upon execution of this Agreement, initially contribute
to the Company the amount in cash set forth on Exhibit B as its “Initial Capital
Contribution.” Such contribution shall be made by wire transfer of immediately
available funds to the account specified in writing by Beckman (the “Wire
Account”).

4.3.2

(a) Not more than forty-five (45) days following the Effective Date or, if such
day is not a Business Day, the next Business Day, or such earlier date as Simon
may specify by written notice to the other Initial Members (the “Second Capital
Contribution Deadline”), each respective Member shall make an additional capital
contribution (the “Second Capital Contribution”), by wire transfer of
immediately available funds to the Wire Account (or such other account as the
Company may reasonably request), in the amount so designated as such Member’s
“Second Capital Contribution” on Exhibit B, provided that such Second Capital
Contribution when combined with the Initial Capital Contribution for any Member
shall not exceed the Maximum Member Funding Amount for such Member.
Notwithstanding the foregoing, Simon may consider (taking into account the
Executive Board’s provision of any explanation of the reasons why additional
funds are required by the Company) and determine whether or not to make its
Second Capital Contribution, and may decline to make its Second Capital
Contribution, in which event Yucaipa shall be responsible for and shall make the
Second Capital Contribution otherwise required to be made by Simon, all in
conformity with the preceding sentence of this paragraph. Should Yucaipa make
such Second Capital Contribution, Yucaipa shall be admitted as an Initial Member
(including, for the sake of clarity, as a Member) and all other parties hereto
hereby consent to such admission.

(b) Not more than one hundred twenty (120) days following the Effective Date or,
if such day is not a Business Day, the next Business Day (the “Third Capital
Contribution Deadline”), each respective Member shall make an additional capital
contribution (the “Third Capital Contribution”), by wire transfer of immediately
available funds to the Wire Account (or such other account as the Company may
reasonably request), in the amount so designated as such Member’s “Third Capital
Contribution” on Exhibit B, provided that such Third Capital Contribution when
combined with the Initial Capital Contribution and Second Capital Contribution
for any Member shall not exceed the Maximum Member Funding Amount for such
Member. Notwithstanding the foregoing, Simon may consider (taking into account
the Executive Board’s provision of any explanation of the reasons why additional
funds are required by the Company) and determine whether or not to make its
Third Capital Contribution (for the sake of clarity, such determination may be
made whether or not Simon participated, in whole or in part, in the Second
Capital Contribution), and may decline to make its Third Capital Contribution,
in which event Yucaipa shall be responsible for and shall make the Third Capital
Contribution otherwise required to be made by Simon, all in conformity with the
preceding sentence of this paragraph. Should Yucaipa make such Third Capital
Contribution and not have already been admitted as an Initial Member, Yucaipa
shall be admitted as an Initial Member (including, for the sake of clarity, as a
Member) and all other parties hereto hereby consent to such admission.

4.3.3 By executing this Agreement, each of Beckman and Katz irrevocably and
unconditionally commits and agrees to timely make its or his respective Second
Capital Contribution and Third Capital Contribution, subject to its or his
respective Maximum Member Funding Amount, to the Company as required hereunder
which failure to timely satisfy same shall constitute such Member’s material
breach of this Agreement. By executing this Agreement, Yucaipa agrees, and each
other Member acknowledges and accepts, that if Simon does not make any or all of
its respective Second Capital Contribution or Third Capital Contribution to the
Company, subject to Simon’s Maximum Member Funding Amount, then Yucaipa shall be
required to make the amount of such contribution that Simon has not made in the
stead of Simon, subject to the same rights and penalties as set forth herein. In
such event, Exhibit A will be adjusted to reflect the reduction of Simon’s
Investor Units and the

 

12



--------------------------------------------------------------------------------

increase of Yucaipa’s Investor Units proportional to the amount of Simon’s
declined funding (notwithstanding any provision of this Agreement to the
contrary including Article 9 hereof); provided, however, that the Voting Power
of Yucaipa and Simon will be adjusted such that the net voting power of the Y-S
Investors shall remain constant but the relative Voting Power between Yucaipa
and Simon will be proportionate with their adjusted Investor Units, and
provided, further, that no adjustment pursuant to this Section 4.3.3 shall
result in Simon possessing less Voting Power than the lesser of (a) the net
Voting Power possessed by the Y-S Investors, and (b) the Voting Power of 510,000
Investor Units.

4.3.4 Without limiting the other remedies set forth in Section 4.4.5 below, any
Second Capital Contribution or Third Capital Contribution not made prior to the
Second Capital Contribution Deadline or Third Capital Contribution Deadline,
respectively, will accrue interest at the rate of one percent (1%) per month for
the period commencing on the day after the Second Capital Contribution Deadline
or Third Capital Contribution Deadline, respectively, and continuing until the
day such Second Capital Contribution or Third Capital Contribution, as
applicable, is received by the Company from the applicable Member; provided,
however, that such interest payments will not be deemed Capital Contributions.

4.4 Additional Capital Contributions.

4.4.1 No Obligation. Except as set forth in Sections 4.3 or 4.4 no Member or
Affiliate of a Member will be required to make a capital contribution, loan or
advance to the Company or guaranty or make any other financial commitment with
respect to any debt or other obligation of the Company, including to fund
operations of the Company or meet any tax liabilities of the Members (including
tax liabilities arising from phantom income).

4.4.2 Required / Mandatory Capital Contributions. No Member shall be required to
contribute cash or make any Capital Contribution to the Company beyond such
Member’s Maximum Member Funding Amount and Pre-Effective-Date Contribution;
provided, that upon request of the Executive Board, each Member may be
requested, but shall not be required, to make an additional capital contribution
to the Company. Should any Member, in its own sole discretion and volition,
agree in writing to make an additional capital contribution to the Company above
and beyond such Member’s respective Maximum Member Funding Amount and
Pre-Effective-Date Contribution, such Member shall be obligated to contribute
such amount (a “Required Capital Contribution”) at such time and upon such terms
and conditions as is agreed to in writing (a “Contribution Agreement”) by such
Member. The Initial Capital Contribution, the Second Capital Contribution (other
than solely with respect to Simon as permitted and provided under Sections
4.3.2, 4.3.3 and 4.3.4). the Third Capital Contribution (other than solely with
respect to Simon as permitted and provided under Sections 4.3.2, 4.3.3 and
4.3.4), and each applicable Required Capital Contribution (if any Required
Capital Contribution is so agreed and required hereunder) are individually and
respectively referred to as a “Mandatory Capital Contribution” and collectively
referred to as the “Mandatory Capital Contributions” for purposes of this
Agreement. Each Contribution Agreement shall specify: (i) the specific amount of
the Required Capital Contribution, (ii) the date upon which such Required
Capital Contributions are required to be made to the Company, which may be no
less than fifteen (15) Business Days after the date of the Company’s delivery of
written notice to the contributing Member for same (a “Capital Call Notice”);
(iii) the purpose of the Required Capital Contributions (including a description
of the assets to be acquired and copies of any documents or agreements);
(iv) the identity and routing requirement of the depository financial
institution accounts of the Company into which cash capital is to be deposited;
and (v) such other matters as the Executive Board determines necessary or
desirable. Each Member subject to a Contribution Agreement will, not later than
the date specified in the Capital Call Notice, contribute or procure the payment
of cash to the Company by wire transfer of immediately available funds, to the
bank account of the Company specified in the applicable Capital Call Notice, in
an amount equal to the Required Capital Contribution required to be funded by
such Member pursuant to the applicable Capital Call Notice. Without limiting the
other remedies set forth in Section 4.4.5 below, any Required Capital
Contribution not made by such date will accrue interest at the rate of one
percent (1%) per month for the period commencing on the date such payment was
due until the day such payment is paid by the applicable Member; provided,
however, that such interest payments will not be deemed Capital Contributions.
Each Required Capital Contribution and each capital contribution made by a
Default Funding Member pursuant to Section 4.4.5 are referred to herein as
“Additional Capital Contributions.”

4.4.3 Yucaipa Loan. From and after the Effective Date, at the request of
Beckman, Yucaipa shall make or cause an Affiliate (Yucaipa or such Affiliate, as
applicable, the “Lender”) to make available to the Company a revolving loan
facility (the “Yucaipa Loan”) in an aggregate principal amount not to exceed Six
Million Dollars ($6,000,000). Such Yucaipa Loan shall (i) bear interest at the
rate of eight percent (8%) per annum payable in cash quarterly (in arrears)
throughout its term, (ii) not require periodic payments of principal prior to
the maturity, default or termination of the Yucaipa Loan, (iii) have a maturity
date and be due in payable in full (including all remaining accrued and unpaid
interest and all outstanding principal) on the third (3rd) anniversary of the
Effective Date, provided that, in the event the Company is in substantial
compliance with the then current and applicable

 

13



--------------------------------------------------------------------------------

Business Plan and Budget as of the date which is ninety (90) days prior to such
maturity date, such maturity date and payment may, at Beckman’s request, be
extended until the fourth (4th) anniversary of the Effective Date, (iv) permit
pre-payment in whole or in part without penalty or additional fees, (v) shall be
secured by a first priority lien against the Company’s assets and (vi) be
evidenced by such security agreements and other loan documentation (which shall
include the lender’s right to accelerate maturity upon the Company’s default
thereunder) all as shall be mutually and reasonably agreed (and as shall be
consistent with terms and conditions set forth herein and as is customary for
arm’s length lending industry practice) between the Company’s Executive Board
(with those Executive Board Members appointed by the Y-S Investors having no
vote on such matter) and the Lender. The Company shall not be obligated to
implement the Yucaipa Loan and upon implementation thereof, shall not be
obligated to draw upon the Yucaipa Loan or borrow from the Lender thereunder.
The Company shall additionally have the right to seek and obtain debt financing
from third Persons other than Yucaipa or any Affiliate of Yucaipa which
financing shall be upon such terms and conditions as the Executive Board
including, for the avoidance of doubt, any Executive Board members appointed by
the Y-S Investors reasonably determines. Without limiting the generality of the
foregoing, in connection with seeking any debt financing for the Company the
Executive Board will endeavor to seek financing that is most favorable to the
Company.

4.4.4 Other Company Loans. Except as provided under Section 4.4.3, no Member, as
such, will be required to lend any funds to the Company. Any Member or Affiliate
of a Member may, subject to the provisions of this Section 4.4.4, Section 5.2.6
and any other senior loan, credit or financing agreement of the Company, lend or
advance money to the Company or a subsidiary, make loans to the Company or a
subsidiary (“Company Loans”) or guaranty any loans made to the Company or a
subsidiary, and any such Company Loan or guaranty by a Member or an Affiliate of
a Member will not be considered to be a Capital Contribution.

4.4.5 Mandatory Capital Contribution Defaults. If any Member fails to timely
make all or a portion of any Mandatory Capital Contribution to the Company,
whether directly, or in the case of a Second Capital Contribution by Simon or a
Third Capital Contribution by Simon, both directly by Simon and indirectly by
Yucaipa (a “Funding Default”), such Member will be in default under this
Agreement (a “Defaulting Member”). In such event, the Executive Board will send
the Defaulting Member written notice of such Funding Default, giving the
Defaulting Member two (2) Business Days from the date such notice is given to
contribute the entire remaining amount of such Defaulting Member’s Mandatory
Capital Contribution (the “Default Amount”). If the Defaulting Member does not
contribute the Default Amount within such two (2) Business Day period, the
Executive Board may, by Majority Vote of the Board Members other than the Board
Member(s) (if any) designated by such Defaulting Member (as so applicable the
“Designated Executive Board”), take any, all or any combination of the following
actions:

(a) Request that the non-defaulting Members contribute the Default Amount as
Additional Capital Contributions. Any such non-defaulting Member desiring to
contribute all or a portion of the Defaulting Amount will notify the Executive
Board of the amount it desires to contribute within five (5) Business Days
following receipt of such request (such contributing Member a “Default Funding
Member”). The Default Funding Members will be entitled to contribute all or a
portion of the Default Amount equal to: (i) initially, that percentage of the
Default Amount equal to a fraction (x) the numerator of which is such Default
Funding Member’s Percentage Interest and (y) the denominator of which is the sum
of all of the Default Funding Members’ Percentage Interests (“Funding Share”);
and (ii) if not all of the other Default Funding Members elect to purchase their
full Funding Share of the Default Amount, then each desiring Default Funding
Member may contribute successive amounts equal to its Funding Share of the
unsubscribed portion of the Default Amount until the entire Default Amount has
been allotted. The Default Funding Members may be entitled to receive, as
consideration for such Additional Capital Contributions, their pro rata share of
the Defaulting Member’s Forfeited Units and Penalty Units, in accordance with
the terms of Sections 4.4.5(c) and (d);

(b) Obtain funding of all or a part of the Default Amount from new investors in
the Company (“New Funding Members”). A New Funding Member, upon receipt by the
Company of its Capital Contribution and its agreement to be bound by the terms
of this Agreement and execution of such other documents as the Designated
Executive Board may reasonably require, will be admitted to the Company as a
Member and receive its purchased share of the Defaulting Member’s Forfeited
Units, in accordance with the terms of Section 4.4.5(c) and (d);

(c) Require the forfeiture by the Defaulting Member of that number of the
Defaulting Member’s Investor Units necessary to ensure that following any
capital contributions by Default Funding Members and New Funding Members
pursuant to Sections 4.4.5(a) and (b) (and the reallocation of such Units
pursuant to the last sentence hereof), each Member (including New Funding
Members and the Defaulting Member) will own that number of Investor Units as is
equal to (x) such Members’ total Capital Contributions for Investor Units,
divided by (y) the total Capital Contributions for Investor Units of all
Members, multiplied by (z) the total

 

14



--------------------------------------------------------------------------------

outstanding Investor Units. The resulting number of Units which such Defaulting
Member is required to forfeit are the “Forfeited Units.” The Forfeited Units
will be reallocated among the Default Funding Members and New Funding Members in
proportion to their funding of the Default Amount;

(d) Require the additional forfeiture by the Defaulting Member of the number of
Investor Units equal to twenty-five percent (25%) of the number of such
Defaulting Member’s Forfeited Units (the “Penalty Units”) as a penalty for such
Funding Default. The Penalty Units will be reallocated either (x) pro rata among
the Default Funding Members, if any, in proportion to their funding of the
Default Amount, (y) if there are no Default Funding Members, pro rata among the
Holders of Investor Units (other than the Defaulting Member) in accordance with
their Percentage Interests, or if the holders of Investor Units who have not
defaulted agree (z) pro rata among the New Funding Members in proportion to
their funding of the Default Amount.

(e) Request without obligation that the non-defaulting Members advance funds to
the Company to cover the Default Amount. Amounts, if any, which a non-defaulting
Member advances on behalf of the Defaulting Member will become a loan due and
owing from the Defaulting Member to such non-defaulting Member and will bear
interest at the rate of fifteen percent (15%) per annum, payable monthly. All
cash Distributions otherwise distributable to the Defaulting Member under this
Agreement will instead be paid to the non-defaulting Members making such
advances until such advances and interest thereon are paid in full; provided
such Distributions shall be treated as having been made to the Defaulting Member
and then paid by it to the Members making the advances for all purposes of this
Agreement. In any event, any such advances will be evidenced by a promissory
note and be due and payable by the Defaulting Member one (1) year from the date
that such advance was made. Any amounts repaid will first be applied to interest
and thereafter to principal. Effective upon a Member becoming a Defaulting
Member, such Defaulting Member grants to the non-defaulting Members who advance
funds under this Section 4.4.5(e) a security interest in such Defaulting
Member’s Economic Interest to secure its obligation to repay such advances and
agrees to execute and deliver a promissory note as described herein together
with a security agreement and such UCC-1 financing statements and assignments of
certificates of membership (or other documents of transfer) as such
non-defaulting Members may reasonably request;

(f) Suspend the Defaulting Member’s right to receive any Distributions from the
Company until the Default Funding Members and New Funding Members have first
received Distributions pursuant to Section 7.1 such that each Default Funding
Member and New Funding Member has received the full amount any Additional
Capital Contributions made by such Default Funding Members and New Funding
Members in respect of its funded portion of the Default Amount;

(g) Suspend the voting rights of any Board Member appointed by the Defaulting
Member until such time as the Defaulting Member cures the Funding Default.

(h) Require the Defaulting Member to pay all reasonable costs and expenses
incurred by the Company and the Default Funding Members in obtaining or
arranging for the capital necessary to fund the Default Amount; and/or

(i) Pursue any and all other remedies at law or in equity which may be available
to the Company and the non-defaulting Members as a result of such Defaulting
Member’s Funding Default.

Each Member acknowledges and agrees that the remedies described in this
Section 4.4.5 bear a reasonable relationship to the damages which the Members
estimate may be suffered by the Company and the non-defaulting Members by reason
of the failure of a Defaulting Member to make any Mandatory Capital
Contribution, and the election of any or all of the above described remedies is
not unreasonable under the circumstances existing as of the date hereof. The
election of the Executive Board or non-defaulting Members, as applicable, to
pursue any remedy provided in this Section 4.4.5 shall not serve as a waiver or
limitation of the right to pursue any other or additional or different remedy
available hereunder, whether at law or in equity, with respect to any default
committed by the Defaulting Member hereunder.

4.5 Preemptive Rights.

4.5.1 Member Rights. Until a Qualified IPO, if the Executive Board determines by
Special Approval in accordance with Section 5.2.6 that additional capital is
required by the Company, each Holder of Investor Units and/or Common Units will
have a preemptive right (the “Preemptive Right”) to purchase its applicable
Participating Interest of any New Ownership Interest (as defined below) that the
Company may, from time to time, propose to sell and issue after the Effective
Date. The term “New Ownership Interest” means: (i) any newly-issued

 

15



--------------------------------------------------------------------------------

Investor Units (other than pursuant to Section 4.4.5); (ii) any other
newly-issued class of Units exchangeable or exercisable into Investor Units; or
(iii) any Units having rights, preferences or priority as to Distributions
senior to or on parity with the Investor Units, other than (1) Class E Units
authorized as of the Effective Date, (2) notes, debt or other instruments of
indebtedness, (3) Units issued by the Company in connection with the
consummation of an acquisition , or (4) warrants or other rights issued to
vendors or service providers by the Company in the ordinary course of business,
which warrants or rights shall not exceed ten percent (10%) of the total Units
of the Company.

4.5.2 Procedures. Until a Qualified IPO, if the Company proposes to issue any
New Ownership Interest, the Company will give each Holder of Investor Units
and/or Common Units prior written notice of such intention, describing the New
Ownership Interest and the price, the terms and conditions upon which the
Company proposes to issue the New Ownership Interest. Each Holder of Investor
Units and/or Common Units will have fifteen (15) Business Days from the giving
of such notice to agree to purchase its applicable Participating Interest of the
New Ownership Interest for the price and upon the terms and conditions specified
in the notice by giving written notice to the Company and stating therein the
portion of the New Ownership Interest to be purchased. Notwithstanding the
foregoing, the Company will not be required to offer or sell such New Ownership
Interest to any Member if: (i) such offer or sale would cause the Company to be
in violation of applicable federal or state securities laws by virtue of such
offer or sale; or (ii) such Holder has previously suffered an uncured Funding
Default. If not all of the Holders elect to purchase their Participating
Interest of the New Ownership Interest, then the Company will promptly notify in
writing the Holders who do so elect and will offer such Holders the right to
acquire such unsubscribed New Ownership Interest. Each such Holder of Investor
Units and/or Common Units will have five (5) Business Days after receipt of such
notice to notify the Company of its election to purchase all or a portion of
such unsubscribed New Ownership Interest (allocated based on the relative
Participating Interests of such Holders, if necessary). The issuance of any New
Ownership Interest by the Company and required payment by the Holders exercising
their Preemptive Right will occur no earlier than twenty (20) Business Days from
the initial date of notice of such issuance by the Company. If the Holders fail
to exercise in full the Preemptive Rights, the Company will have one hundred and
eighty (180) days thereafter to sell the New Ownership Interest in respect of
which the Holder’s rights were not exercised, at a price and upon general terms
and conditions materially no more favorable to the purchasers thereof than
specified in the Company’s notice to the Holders pursuant to this Section 4.5.2.
If the Company has not sold such New Ownership Interest within one hundred
eighty (180) days following the notice provided pursuant to Section 4.5.2, the
Company will not thereafter issue or sell any New Ownership Interest without
first offering such securities to the Holders in the manner provided above.

4.5.3 Waiver. A Member or Holder may, by written notice to the Company, waive
its Preemptive Right to the extent so provided in such notice.

4.6 Adjustment to Capital Accounts for Preemptive Right Contributions. If a
Member exercises its Preemptive Right pursuant to Section 4.5, the cash amount
contributed by such Member in connection therewith as an Additional Capital
Contribution will be credited to such Member’s Capital Account.

4.7 Withdrawal of Capital Contributions. Except as otherwise expressly provided
in this Agreement, no Member will be entitled to demand or receive a return or
repayment of any capital contributions or otherwise withdraw from the Company
without the consent of all Members. Under circumstances requiring a return of
any capital contributions, no Member will have the right to receive property
other than cash, except as may be specifically provided herein.

4.8 Redemptions. Except with respect to the Class E Units (in accordance with
their terms and the terms of any Related Agreement) or following a Funding
Default and in accordance with the procedures set forth in Section 4.4.5,
without the Special Approval, the Company will not acquire, by purchase,
redemption or otherwise, any Units of any class or type of any Member or Holder
without offering to purchase, on the same terms and conditions, a proportionate
share of the Units of such class or type of all other applicable Members or
Holders. Any Units so acquired by the Company will be deemed canceled.

4.9 Compensation. No Member will receive any interest, salary, compensation,
draw or reimbursement with respect to its capital contributions or its Capital
Account. Members may receive compensation or reimbursement for services rendered
or expenses incurred on behalf of the Company pursuant to a policy established
by Special Approval of the Executive Board or as may otherwise be authorized by
Majority Vote of the disinterested Board Members.

4.10 Beckman Employment. Contemporaneously with the Members’ execution of this
Agreement on the Effective Date, the Company and Richard Beckman shall execute
the Beckman Employment Agreement. Notwithstanding anything contained herein to
the contrary, all Members and the Company hereby specifically acknowledge and
approve the Beckman Employment Agreement and the terms thereof, including
Beckman’s compensation and Beckman’s services and covenants.

4.11 Independent Services. Notwithstanding anything contained in this Agreement
to the contrary, each of the Members and their Affiliates shall be entitled to
charge and be paid for any arm’s length services, facilities, or resources
provided by them in connection with any Company Project in each case which
charges or payments are in compliance with the applicable Business Plan and
Budget for such Company Project as approved under Section 5.2.6 below

 

16



--------------------------------------------------------------------------------

ARTICLE 5

GOVERNANCE

5.1 Management Through the Executive Board. The management of the Company is
vested in an Executive Board (the “Executive Board”), which will have the power
and authority to manage and direct the business and affairs of the Company under
the terms and conditions of this Agreement. The Members will appoint an
Executive Board as provided in Section 5.2.1. Except as otherwise expressly
provided in this Agreement, the Members will not participate in the control of
the Company and will have no right, power or authority to act for or on behalf
of or otherwise bind, the Company. Except as expressly provided in this
Agreement or required by any non-waiveable provisions of applicable law, Members
will have no right to vote on or consent to any other matter, act, decision or
document involving the Company or its business.

5.2 Executive Board.

5.2.1 Executive Board Composition. The Executive Board will be composed of five
(5) members (each, a “Board Member”), unless or until the size of such Executive
Board is increased by the Executive Board by Special Approval in accordance with
Section 5.2.6. Each Board Member will be a voting member. On the Effective Date
three (3) Board Members will each be designated by Simon (the “Investor Board
Members”), and two (2) Board Members (the “Common Board Members”) will each be
designated by a Majority Vote of the Members owning Common Units. All Members
acknowledge and agree that the initial Board Members shall consist of those
individuals designated on Exhibit “D” attached hereto, each to serve as a Board
Member until he resigns or is replaced in accordance with the terms of this
Agreement. The right to designate Board Members is not assignable by any Member
or group of Members except in connection with a transfer or sale of such
Member’s or Members’ Membership Interest in whole or in part as permitted
hereunder.

5.2.2 Board Member Term and Replacement. Each Board Member will serve on the
Executive Board until such time as he or she resigns, retires, dies or is
removed in accordance with the terms of this Agreement. Upon the resignation,
retirement, death or removal of any Investor Board Member (i) for so long as the
Y-S Investors and their Permitted Transferees hold, in the aggregate, 75% of the
Investor Units they held immediately after the Third Capital Contribution
Deadline, the Majority Vote of the Y-S Investors will designate a replacement
Board Member (provided that so long as Simon holds 75% of the Investor Units it
held immediately after the Third Capital Contribution Deadline, Simon shall
designate such replacement Board Member); and (ii) in all other cases, the
Majority Vote of the Members owning Investor Units will designate a replacement
Board Member. Upon the resignation, retirement, death or removal of any Common
Board Member, a Majority Vote of the Members owning Common Units will designate
a replacement Board Member. Investor Board Members may be removed and replaced
with or without cause at any time by (x) so long as the Y-S Investors and their
Permitted Transferees hold, in the aggregate, 75% of the Investor Units they
held immediately after the Third Capital Contribution Deadline, the Majority
Vote of the Y-S Investors (provided that so long as Simon holds 75% of the
Investor Units it held immediately after the Third Capital Contribution
Deadline, Simon and only Simon may remove or replace with or without cause the
Investor Board Members), and (y) in all other cases, by a Majority Vote of the
Members owning Investor Units. Common Board Members may be removed and replaced
with or without cause at any time by Majority Vote of the Members owning Common
Units.

5.2.3 Executive Board Meetings; Emergency Meetings. Meetings of the Executive
Board may be called by any Board Member. All meetings will be held upon not less
than five (5) days’ advance notice by mail or forty-eight (48) hours’ notice
delivered personally or by telephone or facsimile (with confirmation of
delivery) or email (with appropriate answer-back or confirmation) to each Board
Member. Notwithstanding the foregoing, a Board Member may call an emergency
meeting of the Executive Board upon twenty-four (24) hours’ notice delivered
personally or by telephone or facsimile (with confirmation of delivery) if such
Board Member believes in good-faith that such meeting is necessary to preserve a
Company right or to avoid a Company liability or adverse consequence to the
Company. A notice must specify the purpose of any meeting (which waiver or
consent may be made by email). Notice of a meeting need not be given to any
Board Member who signs a waiver of notice or a consent to holding the meeting or
an approval of the minutes thereof, whether before or after the meeting, or

 

17



--------------------------------------------------------------------------------

who attends the meeting without protesting the lack of notice to such Board
Member (prior to its commencement). All such waivers, consents and approvals
will be filed with the Company records or made a part of the minutes of the
meeting. Meetings of the Executive Board may be held at any place as may be
approved by the Executive Board. The presence of a majority of all Board Members
will constitute a quorum and will be required for any meeting of the Executive
Board. If a quorum is not present at any meeting of the Executive Board, the
Board Members present may adjourn the meeting from time to time, without notice
other than announcement at the meeting, until a quorum is present. The Executive
Board shall act through affirmative vote of a majority by number of all then
serving Board Members. Board Members may participate in a meeting through use of
conference telephone or similar communications equipment, so long as all Board
Members participating in such meeting can hear one another. Participation in a
meeting in such manner constitutes a presence in person at such meeting.

5.2.4 Executive Board Written Consent. Any action required or permitted to be
taken at any meeting of the Executive Board may be taken without a meeting and
without a vote, if a consent or consents in writing, setting forth the action so
taken, is signed: (i) if at least three (3) Business Days’ prior notice of the
effectiveness of the action has been given to each Board Member in the manner
specified in Section 5.2.3 (other than a Board member who has waived notice in
the manner specified in Section 5.2.3), by Board Members having not less than
the minimum number of votes that would be necessary to authorize or take such
action at a meeting at which all Board Members entitled to vote thereon were
present and voted; or (ii) if less than three Business Days’ prior notice of the
effectiveness of the action has been given to any Board Member (other than a
Board Member who has waived notice in the manner specified in Section 5.2.3), by
all Board Members.

5.2.5 Scope of Responsibility. The Executive Board will have full, exclusive and
complete control and responsibility for the Company’s business activities.
Except as otherwise set forth herein, the Executive Board may establish
committees as it sees fit and delegate to such committees or to any officers
such power and authority as the Executive Board determines is appropriate. Any
committee or officer acting within the scope of its delegated authority will
have the power and authority of the Executive Board; provided, however, that no
committee may decide a matter or take an action that requires (unless such
delegated authority provides otherwise) Special Approval.

5.2.6 Special Approval. None of the following actions, decisions or activities
(to the extent the same are otherwise capable of being undertaken) will be
undertaken for, in the name or on behalf of the Company by any Members, by the
Executive Board or any committee thereof or by any officers or representatives
of the Company (and none of the following shall be binding upon the Company)
without the same having received affirmative written Special Approval:

(a) Any action that authorizes, creates or issues any Units or New Ownership
Interests in the Company or its Subsidiaries, including pursuant to any initial
public offering (it being understood that while the Executive Board will
endeavor to seek financing that is on terms most favorable to the Company and
its Subsidiaries, for the avoidance of doubt, no Member or Board Member
exercising its or his respective Special Approval rights shall be required to
approve any financing, including one that it or he in good faith believes to be
disadvantageous to the holders of Investor Units or Common Units);

(b) Any action that reclassifies any outstanding Units in the Company into Units
having rights, preferences, or priority as to Distributions senior to or on a
parity with the rights, preferences or priority of the Investor Units or Common
Units;

(c) Causing the Company to undertake or engage in any line of business or
business activities other than the Company Business or to establish any
subsidiary of the Company;

(d) Requiring any Member to make a capital contribution other than as provided
under Sections 4.3, 4.4 or 4.5 of this Agreement:

(e) Increasing or decreasing the authorized number of Units of the Company or
otherwise causing or allowing the Company or any of its Affiliates or
Subsidiaries to issue any Units or ownership interests to any new investor or
owner other than any such issuance of the authorized Class E Units or as
provided under Sections 4.4.5 or 4.5 of this Agreement;

(f) Entering into or committing to enter into any Change of Control Transaction;

 

18



--------------------------------------------------------------------------------

(g) Directly or indirectly selling, transferring or otherwise disposing of all
or substantially all or any material portion of the Company’s or any of its
Subsidiaries’ business or causing the Company or any of its Subsidiaries to
engage in any joint venture, partnership, merger, consolidation or other similar
reorganization transaction;

(h) Liquidating or dissolving the Company or any of its Subsidiaries;

(i) Increasing or decreasing the number of Board Members;

(j) Amending the Company’s Certificate of Formation or this Agreement;

(k) Declaring or making any Distribution (other than Tax Distributions and as
provided in Section 7.1 of this Agreement);

(l) Approving or amending the Business Plan and Budget or incurring any
financial obligation or commitment that varies by more than fifteen
(15%) percent (with respect to any line time or in the aggregate) from those
contained or provided under the Business Plan and Budget

(m) Entering into or amending any transactions or agreements (other than the
Beckman Employment Agreement or the Yucaipa Loan documents) between the Company
or its Subsidiaries and any one or more of the Members, Holders or their
Affiliates; provided, that notwithstanding the foregoing, each of the Members
and their Affiliates shall be entitled to charge and be paid for any arm’s
length services, facilities, or resources provided by them in connection with
any Company Project in each case in compliance with the approved Business Plan
and Budget for such Company Project;

(n) Making or taking any action that exposes any Member or Holder to any
individual liability in its capacity as Member or Holder (beyond its ownership
interest in the Company or its Affiliates and other than with such Member’s or
Holder’s prior written consent or under any Related Agreement) for the Company’s
or any of its Subsidiaries’ conduct and/or obligations or subjects any such
Member or Holder (other than with such Member’s or Holder’s prior written
consent or under any Related Agreement) to any restriction or prohibition with
respect to its or his own individual and separate conduct;

(o) The filing of any bankruptcy or similar petition or the implementation of
any insolvency or creditor protection or similar measures for, in the name or on
behalf of the Company or any of its Affiliates;

(p) Making or changing any tax election for the Company or its Affiliates;

(q) Confessing a judgment against the Company or any of its Affiliates or
otherwise taking any action which prevents the Company or its Affiliates from
carrying on their ordinary and customary business operations. Take any position
as a producer, agent, manager or booker in connection with any production
(whether or not any investment is made).

5.2.7 Compensation. A Board Member will not receive any fees for his or her
services on the Executive Board. A Board Member will be entitled to
reimbursement on a monthly basis from the Company for all reasonable and
properly documented out-of-pocket costs and expenses incurred by him or her in
serving as a Board Member and attending (including travel and overnight
accommodations) or participating in any meetings of the Executive Board. The
Company will purchase and maintain directors’ and officers’ insurance with such
coverage amounts as determined by the Executive Board by Special Approval.

5.3 Officers. The day-to-day management of the Company will be vested in such
executive officers as designated by the Executive Board from time to time, in
each case and at all times under the supervision of the Executive Board. No
executive officer of the Company may be removed without the prior written
consent of the Executive Board.

5.3.1 Delegation. The Executive Board may appoint, employ or otherwise contract
with any Persons for the transaction of the business of the Company or the
performance of services for or on behalf of the Company, and the Executive Board
may delegate to any such Persons such authority to act on behalf of the Company
as the Executive Board may from time to time deem appropriate.

5.3.2 Duties and Powers of Executive Officers. Except as otherwise set forth
herein, the executive officers will be responsible for the general and active
day-to-day management of the business of the Company and will see that all
orders and resolutions of the Executive Board are carried into effect. The
executive officers will have

 

19



--------------------------------------------------------------------------------

the general powers and duties of management usually vested in the office chief
executive officer and chief operating officer of a corporation, and will report
to the Executive Board and have such other powers and duties as may be
prescribed by the Executive Board or this Agreement. The chief executive officer
of the Company will serve as the primary liaison to the Executive Board and will
keep the Executive Board informed as to the Company’s status and endeavors
including in particular its financial condition and results, but (subject to the
Business Plan and Budget and general Executive Board oversight as well as any
required Special Approvals) will be given appropriate autonomy and latitude and
have pervasive creative, operational, and discretionary decision making
authority/responsibility/control for overseeing and determining the conduct of
the Company’s activities including without limit those regarding the selection,
creation, substitution, presentation, production, forums and undertaking of or
for the Company Projects, the selection, hiring, firing and use of employees or
contractors, the selection, solicitation and arrangements with vendors,
suppliers and sponsors, the creation, development, acquisition or implementation
of appropriate properties, websites, publications, content, licenses or other
assets utilized by the Company, the undertaking of public or marketing
communications, announcements or activities, and the conduct of other similar
strategic or operating activities for or on behalf of the Company.

5.3.3 Appointment of Other Officers. The Executive Board may appoint officers at
any time, and the officers may include a chairman, a vice-chairman, a president,
one or more vice presidents, a secretary, one or more assistant secretaries, a
chief financial officer, a treasurer, one or more assistant treasurers, and any
other officers that the Executive Board deems appropriate. The officers will
serve at the pleasure of the Executive Board. Any individual may hold any number
of offices, and an officer may, but need not, be a Member or Board Member of the
Company. The officers will exercise such powers and perform such duties as
specified in this Agreement or as determined from time to time by the Executive
Board.

5.3.4 Removal; Resignation; Vacancy. Subject to this Agreement, any officer may
be removed, either with or without cause, by the Executive Board, provided that
any removal of Beckman prior to the second anniversary of the Effective Date
shall require Special Approval (disregarding any vote by Beckman) and any
removal of Beckman subsequent to such date shall require a Majority Vote of the
Executive Board. Such a termination shall be without prejudice to any rights or
remedies available to Beckman pursuant to the Beckman Employment Agreement. Any
officer may resign at any time by giving written notice to the Executive Board.
Any resignation will take effect at the date of the receipt of that notice or at
any later time specified in that notice, and, unless otherwise specified in that
notice, the acceptance of the resignation will not be necessary to make it
effective. Any resignation is without prejudice to the rights, if any, of the
Company under any contract to which the officer is a party. A vacancy in any
office because of death, resignation, removal, disqualification or any other
cause will be filled in the manner prescribed in this Agreement for regular
appointments to that office.

5.4 Reliance. In exercising their authority and performing their duties under
this Agreement, the Board Members and officers of the Company will be entitled
to rely on information, opinions, reports or statements (including information,
opinions, reports or statements as to the value and amount of assets,
liabilities, profits or losses or any other facts pertinent to the existence and
amount of assets from which Distributions might properly be paid) of: (i) one or
more officers, employees or other agents of the Company or in subordinates whom
the officer reasonably believes to be reliable and competent in the matters
presented; and (ii) any attorney, public accountant or other Person as to
matters which the officer reasonably believes to be within such Person’s
professional or expert competence, unless such Board Member or officer have
actual knowledge concerning the matter in question that would cause such
reliance to be unwarranted.

5.5 Unanimous Consent of Members. Notwithstanding anything to the contrary in
this Agreement, the Company may take any action contemplated under this
Agreement if approved by the unanimous written consent of the Members holding
all Investor Units and all Common Units.

ARTICLE 6

BUSINESS PLAN AND BUDGET

The initial five (5) year Business Plan and Budget is attached as Exhibit E and
is hereby approved by all Members. Sixty (60) days prior to the commencement of
calendar year 2014 and each subsequent calendar year thereafter, the Common
Board Members shall develop and provide to the entire Executive Board, for its
consideration and approval, an updated annual business plan and budget for the
upcoming calendar year . Each Board Member shall provide any comments to such
proposed annual business plan and budget to all other Board Members as soon as
practicable but not later than twenty (20) days after receipt thereof from the
Common Board Members. Upon timely submission of all comments, the Executive
Board shall meet for purposes of reviewing, finalizing and approving such
submitted annual business plan and budget including incorporating therein any
related comments deemed appropriate or desirable. Upon the Special Approval of
any such annual business plan and budget, the same shall be deemed to constitute
the “Business Plan and Budget” for such applicable calendar year for all
purposes of this Agreement. The Common Board Members may delegate the
preparation of any proposed annual business

 

20



--------------------------------------------------------------------------------

plan and budget to any officer or officers of the Company; provided, that the
same procedures shall be followed with respect to the comment, consideration and
approval of such annual business plan and budget. Upon failure of the Executive
Board to reach agreement and Special Approval of any submitted business plan and
budget, the Business Plan and Budget for the immediately preceding year shall
continue and remain in effect until such time as a new Business Plan and Budget
it appropriately approved and implemented hereunder. In addition, from time to
time, the chief executive officer of the Company may submit changes, variances,
additions or other modifications or updates to the then current Business Plan
and Budget to the Executive Board for its consideration and approval. Each Board
Member shall provide any comments to any such proposal to the Company’s chief
executive officer and all other Board Members as soon as practicable but not
later than twenty (20) days after receipt thereof. Upon timely submission of all
comments, the Executive Board shall meet with the Company’s chief executive
officer for purposes of reviewing, finalizing and approving or disapproving any
such submitted proposals including incorporating therein any related comments
deemed appropriate or desirable. Upon approval of any such proposal, or Special
Approval if required by Section 5.2.6, the same shall be deemed incorporated
within and to constitute a part of the “Business Plan and Budget” for such
applicable calendar year for all purposes of this Agreement.

Each annual business plan and budget proposed for consideration and
implementation as the approved Business Plan and Budget hereunder will contain,
among other things: (i) planned commitments for such applicable period of the
annual Business Plan and Budget (the “Budget Period”), and all such commitments
that will extend into subsequent Budget Periods; (ii) planned capital
expenditures for the Budget Period and all such and capital expenditures that
will extend into subsequent Budget Periods; (iii) profit and loss, balance sheet
and cash flow projections (including EBITDA projections) throughout and for such
Budget Period; (iv) borrowings planned during such Budget Period; (v) projected
financial requirements and results of activities, if any, to be undertaken by
the Company during such Budget Period; (vi) detailed revenue and operating
expense items for each planned Company Project pending or occurring during such
Budget Period; and (vii) any other material information relating to the
operating and capital budgets of the Company for such Budget Period as may be
reasonably anticipated or requested by a Board Member preparing or reviewing
same.

ARTICLE 7

DISTRIBUTIONS, TAX MATTERS, AND ALLOCATIONS

7.1 Distributions. Subject to Section 7.2 below, Available Operating Cash and
Available Transaction Cash will be distributed to the Members and applicable
Holders at such times as the Executive Board determines by Special Approval in
accordance with Section 5.2.6 (it being intended that the Executive Board shall
distribute all Available Transaction Cash for any period to the extent same is
not otherwise required to be retained in order to meet the reasonably
anticipated and expected obligations of the Company) with each such distribution
pursuant to a particular subsection of this Section 7.1 being a “Distribution”
and the date of such Distribution a “Distribution Date”), as follows:

7.1.1 First, (i) seventy five (75%) percent of Available Operating Cash and
(ii) 100% of Available Transaction Cash shall be distributed pro rata to each
Holder of Investor Units in accordance with and proportionate to its or his
respective Unrecovered Capital Balance to the extent necessary and until the
Unrecovered Capital Balance of each such Holder is reduced to zero;

7.1.2 Second, the remaining twenty-five (25%) percent of Available Operating
Cash shall be distributed to the Holders of the Investor Units, Common Units,
and those Class E Units (for which Class E Units the applicable Threshold Events
have been fully satisfied or occurred) all in accordance with and proportionate
to their respective Percentage Interests; provided that in the event the
Company’s cumulative total EBITDA from founding through the applicable period in
which the Distribution is being made is in excess of the base case projection
for the cumulative EBITDA applicable to such period as provided under the
initial Business Plan and Budget, then such 25% of Available Operating Cash for
such period otherwise distributable under this Section 7.1.2 shall instead be
distributed under Section 7.1.1 and thereafter under Sections 7.1.3, 7.1.4, and
7.1.5 all as hereafter provided;

7.1.3 Third, all remaining Available Transaction Cash and seventy-five
(75%) percent of all remaining Available Operating Cash not otherwise
distributed under Section 7.1.1 above shall go and be distributed to each Holder
of Common Units in accordance with and proportionate to the Percentage Interests
represented by the Common Units owned or held by such Holder until and to the
extent the total distributions received by all such Holders of Common Units
under Sections 7.1.1, 7.1.2 and this 7.1.3 is equal to the product of (i) such
Holders’ aggregate Percentage Interests represented by all such Common Units
multiplied by (ii) the cumulative and aggregate amount distributions of
Available Operating Cash and Available Transaction Cash made by the Company to
all Members and Holders under Sections 7.1.1, 7.1.2, 7.1.3 and 7.1.4 for all
prior periods;

7.1.4 Fourth, for so long as any distributions are required to be made to the
Holders of Common Units under Section 7.1.3 above, the remaining twenty five
(25%) percent of remaining Available Operating Cash not otherwise distributable
under Section 7.1.3 shall go and be distributed to each Holder of Investor Units
in

 

21



--------------------------------------------------------------------------------

accordance with and proportionate to the Percentage Interests represented by the
Investor Units owned or held by such Holder until and to the extent the total
distributions received by all such Holders of Investor Units under Sections
7.1.1, 7.1.2 and this 7.1.4 is equal to the product of (i) such Holders’
aggregate Percentage Interests represented by all such Investor Units multiplied
by (ii) the cumulative and aggregate amount distributions of Available Operating
Cash and Available Transaction Cash made by the Company to all Members and
Holders under Sections 7.1.1, 7.1.2, 7.1.3 and 7.1.4 for all prior periods; and

7.1.5 Finally, all remaining Available Transaction Cash and Available Operating
Cash not otherwise distributed as provided under Sections 7.1.1, 7.1.2, 7.1.3
and 7.1.4 shall go and be distributed to the Holders of the Investor Units,
Common Units, and those Class E Units (for which Class E Units the applicable
Threshold Events have been fully satisfied or occurred) all in accordance with
and proportionate to their respective Percentage Interests.

7.2 Tax Distributions.

7.2.1 Notwithstanding the provisions of Section 7.1, the Company will, to the
extent it has sufficient Available Operating Cash and Available Transaction Cash
(as determined by the Executive Board, distribute to each Holder with respect to
each Taxable Year of the Company an amount of cash equal to such Holder’s Tax
Liability Amount (a “Tax Distribution”). For this purpose, “Tax Liability
Amount” for any given Taxable Year of the Company means an amount equal to
(x) the Assumed Tax Rate multiplied by (1) the taxable income and gain allocated
to such Holder for such Taxable Year of the Company (as shown on the applicable
Internal Revenue Service Form 1065 Schedule K-1 filed by the Company), excluding
partner-level taxable income adjustments made under Code Section 743(b), minus
(2) the cumulative losses that have been allocated to such Holder to the extent
such losses have not previously reduced taxable income and gain pursuant to this
provision, minus (y) such Holder’s pro rata share of any creditable foreign
taxes imposed on and paid by the Company to a non-U.S. governmental authority.
Distributions to a Holder pursuant to this Section 7.2 shall only be made to the
extent that the distributions from the Company to such Holder for the relevant
Fiscal Year pursuant to Section 7.1 are less than such Holder’s Tax Liability
Amount for such Fiscal Year. The Executive Board shall use its best, good faith
efforts to distribute such tax distributions quarterly to the Holders based on
estimated amounts during the Fiscal Year.

7.2.2 If there is insufficient cash to distribute to each Holder the amount set
forth in Section 7.2.1, the Company will make Tax Distributions pursuant to this
Section 7.2 to the Holders pro rata in proportion to the cash available. To the
extent that the Company does not make Tax Distributions because of insufficient
cash, such Tax Distributions will be made when such cash becomes available and
before any other Distribution is made.

7.2.3 Tax Distributions pursuant to this Section 7.2 are advances of
Distributions that would otherwise be payable to a Holder. Accordingly, Tax
Distributions will be taken into account in computing subsequent Distributions
(including liquidating distributions) to the Members so that, to the extent
possible, each Member gets the same aggregate Distributions it would have
received over the term of the Company had all Distributions been made pursuant
to Section 7.1 or Section 11.4, as applicable; provided, that to the extent any
Tax Distributions reduce subsequent Distributions (including liquidating
distributions), such reduction shall be treated as if it had actually been
distributed pursuant to Section 7.1 or Section 11.4, as applicable.

7.2.4 The Company will not, nor will it permit any of its Affiliates to, enter
into any agreements prohibiting Tax Distributions, other than any material
financing arrangements that are approved by Special Approval of the Executive
Board.

7.3 Allocations of Net Income and Net Losses. All allocations of Net Income, Net
Losses and any other items of income, gain, loss, deductions and credit of the
Company will be made in accordance with the provisions of Exhibit C.

7.4 Distributions in Kind. The Company may, in the sole discretion of the
Executive Board and subject to Section 5.2.6, make Distributions of Securities
or other non-cash assets. The Executive Board will ensure that such Securities
or other assets are distributed in such a manner as to ensure that the fair
market value is distributed in accordance with Section 7.1.

7.5 Compliance With the Act. Notwithstanding anything in this Agreement to the
contrary, no Distribution will be made pursuant to this Agreement to the extent
such Distribution is prohibited by the Act.

7.6 Liability for Amounts Distributed. The Members agree that, except as
otherwise expressly provided herein or required by applicable law, no Member
will have an obligation to return money or other property paid or distributed to
such Member, whether or not such distribution was in violation of the Act. The
agreement set forth in the immediately preceding sentence will be deemed to be a
compromise for purposes of §18-502(b) of the Act.

 

22



--------------------------------------------------------------------------------

7.7 Tax Matters for the Company Handled by Tax Matters Member. The Tax Matters
Member is authorized and required to represent the Company (at the Company’s
expense) in connection with all examinations of the Company’s affairs by tax
authorities, including administrative and judicial proceedings, and to expend
Company funds for professional services and costs associated therewith. The Tax
Matters Member will have the authority and responsibility to arrange for the
preparation and timely filing of the Company’s tax returns.

7.8 Withholding. The Company will at all times be entitled to make payments with
respect to any Member or Holder in amounts required to discharge any obligation
of the Company to withhold or make payments to any taxing authority or other
governmental entity with respect to any Distribution, allocation of income or
gain, or compensation paid or deemed paid to such Member or Holder that arises
as a result of such Member’s Membership Interest or such Member’s or Holder’s
receipt of an interest in the Company. If the Company makes any payment to a
taxing authority or other Governmental Entity in respect of a Member or Holder
hereunder that is not withheld from a concurrent Distribution to the Member or
Holder, then the Member or Holder will reimburse the Company for the amount of
such payment, plus interest, compounded annually, on such amount from the date
of such payment until such amount is repaid (or deducted from a Distribution) to
the Company at the reference rate of the primary banking institution at which
the Company maintains its primary bank account from time to time (and any such
payment will not constitute a capital contribution). The amount of a Member’s or
Holder’s reimbursement obligation under this Section 7.8, to the extent not
paid, will be deducted from the Distributions to such Member or Holder; any
amounts so deducted will constitute a repayment of such Member’s or Holder’s
obligation hereunder. Any funds withheld from a Distribution by reason of this
Section 7.8 will nonetheless be deemed distributed to the Member or Holder in
question for all purposes under this Agreement. Each Member’s or Holder’s
reimbursement obligation under this Section 7.8 will continue after such Member
or Holder Transfers all or any portion of its Membership Interest or Units in
the Company or after a withdrawal by such Member or Holder, in each case in
accordance with the terms hereof. Each Member and Holder agrees to furnish the
Company with any representations and forms as will reasonably be requested by
the Company to assist it in determining the extent of, and in fulfilling, any
withholding obligations it may have. Each Member and Holder agrees to indemnify
and hold harmless the Company and the other Members from and against any
liability with respect to taxes, interest or penalties which may be asserted by
reason of the failure to deduct and withhold tax on amounts distributable or
allocable to such Member or Holder or imposed in respect of compensation paid or
deemed paid to such Member or Holder. Any amount payable as indemnity hereunder
by any Member or Holder will be paid promptly to the Company, and if not so
paid, the Company will be entitled to retain any Distribution due to such Member
or Holder for all such amounts.

ARTICLE 8

EXCULPATION AND INDEMNIFICATION; OTHER MATTERS

8.1 Performance of Duties; Liability of Members. Except as provided in this
Agreement, the Members in their capacity as such will not be liable to the
Company or to any other Member (in its capacity as such) for any loss or damage
sustained by the Company or such other Member, unless the loss or damage will
have been the result of fraud, deceit, gross negligence, reckless or intentional
misconduct or a knowing violation of law by such Member. The Board Members will
perform their managerial duties in good faith, in a manner they reasonably
believe to be in the best interests of the Company and its Members, and with
such care, including reasonable inquiry, as an ordinarily prudent person in a
like position would use under similar circumstances.

8.2 Exculpation and Indemnification. The Company will defend, indemnify and hold
harmless any Person who was or is a party or is threatened to be made a party to
any threatened, pending or completed action, suit or proceeding brought other
than by or on behalf of the Company by reason of the fact that such Person is or
was a Member, Board Member or officer of the Company (such persons each a
“Covered Person”) to the fullest extent permitted by applicable law in effect on
the date hereof and to such greater extent as applicable law may hereafter from
time to time permit; provided, however, that any such Covered Person will not be
entitled to indemnification hereunder if the loss or damage was the result of
fraud, deceit, gross negligence, reckless or intentional misconduct or a knowing
violation of law by such Covered Person. The foregoing defense, indemnification
and obligation to hold harmless will extend to (i) any cost, damage,
disbursement, expense, liability, loss, deficiency, obligation, penalty or
settlement of any kind or nature, whether foreseeable or unforeseeable,
including interest and penalties, in each case to the extent actually incurred
or suffered, and (ii) reasonable legal, accounting and other professional fees
and expenses incurred in the investigation, collection, prosecution and defense
of claims and amounts paid in settlement, in each case to the extent actually
incurred, that may be imposed on or otherwise incurred or suffered by the
specified Person as a result of such threatened, pending or completed action,
suit or proceeding which shall be paid by the Company when due (“Losses”);
provided, however, that such Person may be required to repay such expenses if it
is determined by a final judgment of a court of competent jurisdiction that such
Person is not entitled to be indemnified pursuant to this Section 8.2.

 

23



--------------------------------------------------------------------------------

The Executive Board will be authorized, on behalf of the Company, to enter into
indemnity agreements from time to time with any Person entitled to be
indemnified by the Company hereunder, upon such terms and conditions as the
Executive Board deems appropriate in its business judgment. The indemnification
rights set forth herein will be in addition to, and will not be exclusive of,
any other rights to which such Person may be entitled by contract or otherwise
under applicable law.

8.3 Notice; Procedures. Promptly after receipt by a Covered Person of notice of
the commencement of any proceeding against such Covered Person, such Covered
Person will, if a claim for indemnification in respect thereof is to be made
against the Company, give written notice to the Executive Board of the
commencement of such proceeding, provided that the failure of a Covered Person
to give notice as provided herein will not relieve the Company of its
obligations under Section 8.2, except to the extent that the Company is
materially prejudiced by such failure to give notice. In case any such
proceeding is brought against a Covered Person (other than a proceeding by or in
the right of the Company), after the Company has acknowledged in writing its
obligation to indemnify and hold harmless the Covered Person, the Company will
be entitled to assume the defense of such proceeding; provided, however, that:
(i) the Covered Person will be entitled to participate in such proceeding and to
retain its own counsel at its own expense; and (ii) if the Covered Person will
give notice to the Company that in its good faith judgment certain claims made
against it in such proceeding could have a material adverse effect on the
Covered Person, the Covered Person will have the right to control (at the
Company’s expense and with counsel reasonably satisfactory to the Company) the
defense of such specific claims with respect to the Covered Person (but not with
respect to the Company or any other Member); provided, further, that if a
Covered Person elects to control the defense of a specific claim with respect to
such Covered Person, such Covered Person will not consent to the entry of a
judgment or enter into a settlement without the prior written consent of the
Company, such consent not to be unreasonably withheld. Without the consent of
such Covered Person, the Company will not consent to the entry of any judgment
or enter into any settlement that does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Covered Person of a
release from all liability arising out of the proceeding and claims asserted
therein.

8.4 Insurance. The Company will have the power to purchase and maintain
insurance on behalf of any Person who is or was a Covered Person against any
liability asserted against such Person and incurred by such Person in any such
capacity, or arising out of such Person’s status as a Covered Person, whether or
not the Company would have the power to indemnify such Person against such
liability under the provisions of Section 8.2 or under applicable law. The
Company will obtain and maintain such insurance policies covering the Members,
Board Members and officers of the Company as are, in the good faith
determination of the Executive Board, consistent with its exculpation and
indemnification obligations set forth herein. The coverage amounts and other
terms of each of the insurance policies will be determined and/or changed by the
Executive Board from time to time, provided that the Members, Board Members and
officers of the Company will be listed as named insureds.

 

24



--------------------------------------------------------------------------------

ARTICLE 9

TRANSFERS

9.1 Transfers.

9.1.1 Permitted Transfers. No Member or Holder may directly or indirectly sell,
encumber, mortgage, hypothecate, assign, pledge, transfer or otherwise dispose
of (a “Transfer”) all or any portion of its Membership Interest, Economic
Interest or Units except to Permitted Transferees or pursuant to Section 9.2;
provided, however, that if any Member is required by any Governmental Entity to
Transfer all or any portion of its Membership Interest, Economic Interest or
Units in the Company, such Member will be permitted to Transfer such Membership
Interest, Economic Interest or Units only to the extent required by such
Governmental Entity. Any such Transfer will be made in accordance with Sections
9.2.1, 9.2.2 and 9.2.3, except to the extent that such compliance would result
in the violation of any applicable order of a Governmental Entity; provided that
the provisions of Sections 9.2.1 and 9.2.2 shall not apply to the sale of
interests offered and sold pursuant to a registration statement under the
Securities Act. For avoidance of doubt, any transfer, sale, exchange, or other
disposition of any equity interest in an entity which holds Membership Interest,
Economic Interest or Units to a Person who is not a Permitted Transferee of such
transferor will be deemed a Transfer of such Membership Interest, Economic
Interest or Units other than to a Permitted Transferee, provided that transfers
of equity interests in Simon by holders thereof other than Yucaipa or an
Affiliate of Yucaipa shall not constitute a Transfer for purposes of this
Article 9 and provided, further that any transfer among Yucaipa and Affiliates
of Yucaipa shall not constitute a Transfer for purposes of this Article 9.

9.1.2 Certain Restrictions.

(a) Except as otherwise provided under Section 9.1.1 but notwithstanding any
other provision to the contrary contained in this Agreement, Beckman may not
make any Transfer of his Units for four (4) years from the Effective Date except
with the Special Approval of the Executive Board or the Members.

(b) Notwithstanding anything to the contrary contained in this Agreement, no
Member may Transfer any of its Units prior to the Third Capital Contribution
Deadline.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Executive Board may prohibit any proposed Transfer by a Member or Holder of its
Units if (i) in the opinion of legal counsel to the Company, such proposed
Transfer would require the filing of a registration statement under the
Securities Act by the Company or would otherwise violate any federal or state
securities laws or regulations applicable to the Company, (ii) in the opinion of
legal counsel for the Company, it would result in the Company being treated as
anything other than a partnership for United States federal income tax purposes;
(iii) such proposed Transfer would cause the Company to be treated as a
“publicly traded partnership” within the meaning of Section 7704 of the Code and
the regulations promulgated thereunder; or (iv) such proposed Transfer would
result in the Company being regulated under the Investment Company Act.

9.2 Right of First Refusal; Co-Sale Right; Drag Along Right.

9.2.1 Right of First Refusal.

(a) Notice. Any Member or Holder of any Investor Units or Common Units (the
“Transferring Member”) will be free to negotiate with any prospective transferee
(the “Third-Party Transferee”) to obtain an offer to purchase all or a portion
of such Member’s or Holder’s Investor Units or Common Units (the “Offered
Interest”). If a Transferring Member receives a bona fide offer on terms such
Transferring Member is willing to accept (an “Offer”), such Transferring Member
will provide written notice (the “Transfer Notice”) to the Company and to the
other Holders of Participating Units of the amount of the Offered Interest, the
identity of the Third-Party Transferee, the price offered, and any other
material terms and conditions of the Offer (the “Offered Terms”). Each Holder of
Participating Units will have the right (a “Right of First Refusal”) for a
period of twenty (20) Business Days from the date of the Transfer Notice to
purchase that percentage of the Offered Interest equal to a fraction (x) the
numerator of which is such Holder’s Percentage Interest of Participating Units
and (y) the denominator of which is the sum of all of the Holders’ Percentage
Interests of Participating Units, excluding the Transferring Member (the “Pro
Rata Share”).

(b) Exercise. Each applicable Holder of Participating Units other than the
Transferring Member will exercise its Right of First Refusal (collectively, such
exercising Members, the “Participating Members”) by

 

25



--------------------------------------------------------------------------------

delivery of written notice to the Transferring Member (within the time period
set forth above) of a bona fide, offer to purchase all or a portion of such
Holder’s Pro Rata Share of the Offered Interest from the Transferring Member on
terms which are the same as the Offered Terms (each such offer, a “Matching
Offer”).

(c) Overallotment. If not all of the applicable Holders of Participating Units
elect to purchase their full Pro Rata Share of the Offered Interest, then the
Transferring Member will promptly notify in writing the Participating Members
and will offer such Participating Members the right to acquire such unsubscribed
portion of the Offered Interest. Each Participating Member will have ten
(10) Business Days after receipt of such notice to notify the Transferring
Member, with a copy to the Company, of its election to purchase all or a portion
of such unsubscribed Offered Interest (with such Offered Interest to be
allocated based on the relative Pro Rata Share of such Participating Members, if
necessary).

(d) Transfer to Members. If, after the procedures set forth in Section 9.2.1(c)
above, Matching Offers covering all but not less than all of the Offered
Interest are timely made, the Transferring Member will promptly notify the
applicable Holders of Participating Units of the final allocation of the Offered
Interest and will transfer the Offered Interest to the Participating Members in
accordance with the Matching Offer and pursuant to the allocation determined
pursuant to Sections 9.2.1(b) and (c). At the closing of the proposed transfer
(which date, place and time will be at the Company’s office at 9:00 a.m. New
York time on the tenth (10th) Business Day following the giving of the notice
described in the first sentence of this Section 9.2.1(d) unless otherwise
mutually agreed by the Participating Members and the Transferring Member), the
Transferring Member will deliver the Units and written instruments of transfer
in form satisfactory to the Participating Members, duly executed by such
Transferring Member if applicable, free and clear of any liens, against delivery
of the purchase price therefor.

(e) Transfer to Third Party. If a Matching Offer for all of the Offered Interest
is not timely made, the Transferring Member will promptly notify the applicable
Holders of Participating Units and will, subject to Section 9.2.2, Transfer the
Offered Interest to the Third-Party Transferee on the Offered Terms within sixty
(60) days following the termination of the first refusal time period specified
above. If the Transferring Member will not have consummated such transfer within
such sixty (60) day period, the Transferring Member will promptly notify the
applicable Holders, and any subsequent proposed transfer of the Offered Interest
will once again be subject to the terms of Sections 9.2.1 and 9.2.2.

(f) Re-offer. The obligations of a Transferring Member and the Rights of First
Refusal of the applicable Holders of the Participating Units set forth in this
Section 9.2.1 will apply to each Offer made in respect of any Offered Interest,
including any amendment to a prior Offer for which a Transfer Notice has
previously been delivered.

9.2.2 Co-Sale Right. If a Transferring Member elects to transfer the Offered
Interest to the Third-Party Transferee on the Offered Terms in accordance with
Section 9.2.1(e), each Holder of Units (including only Holders of E Units for
which the applicable Threshold Events have been fully satisfied or occurred)
will have the right (the “Co-Sale Right”), exercisable upon written notice to
the Transferring Member with a copy to the Company within ten (10) Business Days
after the expiration of the Right of First Refusal, if applicable, to
participate, based on its Participating Interest relative to all Holders of such
Units (including the Transferring Member), in such Transferring Member’s sale of
the Offered Interest on the Offered Terms. To the extent that an applicable
Holder of Units exercises such Co-Sale Right in accordance with the terms and
conditions set forth below, the Offered Interest which such Transferring Member
may sell pursuant to such Offer will be correspondingly reduced, and such
Transferring Member will in connection with the closing of such transfer remit
to each participating Holder that portion of the sale proceeds to which such
Holder is entitled by reason of its participation in such sale, as determined in
the reasonable judgment of the Executive Board; provided, however, that such
Holders of such Units will not be required to make representations, warranties
or indemnifications other than with respect to title to its Units or Membership
Interest, or to enter into non-competition or similar agreements. For avoidance
of doubt, a Holder of Units other than Investor Units or Common Units exercising
its Co-Sale Right may not be entitled to the same proportion of the sale
proceeds on a per Unit basis as a Holder of Investor Units or Common Units
exercising its Co-Sale Right and the allocation of the sale proceeds among all
participating Holders, as determined in accordance with Section 13.17.

9.2.3 Drag-Along Right.

(a) Bona Fide Proposal. Notwithstanding anything contained herein to the
contrary, if at any time the Holders of all Investor Units (the “Principal
Sellers”) unanimously approve a bona fide proposal (a “Sale Proposal”) from a
Person for: (i) the sale or exchange, directly or indirectly, of all of the
Units of all Members and Holders; (ii) the merger of the Company with or into
another Person in which all of the Members and

 

26



--------------------------------------------------------------------------------

Holders will receive cash or Securities of any other Person for all of their
Units; or (iii) the sale of all or substantially all of the direct and indirect
assets of the Company (each, a “Required Sale”), then the Company will
(x) deliver a notice (a “Required Sale Notice”) with respect to such Sale
Proposal to all Members and Holders of record stating that the Holders of all
Investor Units and, if applicable, the Executive Board, propose to effect the
Required Sale and providing the terms of the Sale Proposal and the identity of
the Persons involved in the Sale Proposal, (y) request that the proposed
purchaser answer reasonable inquiries of all Members regarding the Sale
Proposal, and (z) cooperate with the proposed purchaser in connection with such
Required Sale, including by providing reasonable access for the proposed
purchaser to the Company’s books and records.

(b) Member and Holder Cooperation. Each Member and Holder, upon receipt of a
Required Sale Notice, will be obligated (and such obligation will be enforceable
by the Company and the other Members) to: (i) sell its Units and participate in
the Required Sale contemplated by the Sale Proposal; (ii) vote their Units in
favor of the Required Sale at any meeting of Members called to vote on or
approve the Required Sale and/or to consent in writing to the Required Sale;
(iii) use its reasonable efforts to cause any Board Member designated by such
Member to vote in favor of the Required Sale at any meeting of the Executive
Board called to vote on or approve the Required Sale and/or to consent in
writing to the Required Sale (to the extent a vote and/or consent of the
Executive Board has not previously been obtained in connection with such
Required Sale); (iv) waive all dissenters’ or appraisal rights in connection
with the Required Sale; (v) enter into agreements of sale or merger agreements
relating to the Required Sale (but not to enter into any non-competition or
similar agreement); (vi) make representations, warranties or indemnifications
with respect to title to its Units or Membership Interest, but such Member or
Holder shall not be required to make any other representations, warranties or
indemnifications; and (vii) otherwise take all reasonable actions necessary or
desirable to cause the Company and the Members and Holders to consummate the
Required Sale.

(c) Amended Proposal. Any such Sale Proposal, and the terms of any Required
Sale, may be amended from time to time, and any such Required Sale Notice may be
rescinded, upon the unanimous approval of the Executive Board and (to the extent
applicable) the unanimous approval of the Principal Sellers. The Company will
give prompt written notice of any such amendment, modification or rescission to
all of the Members and Holders.

(d) Member Rights. The obligations of the Members and Holders to sell their
Units in connection with a Required Sale pursuant to this Section 9.2.3 are
subject to the satisfaction of the following conditions:

(i) each of the Members and Holders will receive the same proportion (on a
pre-tax basis) of the aggregate consideration from such Required Sale that such
Member would have received if such aggregate consideration had been distributed
by the Company to the Members and Holders in complete liquidation pursuant to
Section 11.4 and (ii) any expenses incurred for the benefit of the Company or
all Members and Holders, and any indemnities, holdbacks, escrows and similar
items relating to the Required Sale, will be paid or established by the Company.

9.3 Rights of Assignees. Until such time, if any, as a transferee of any
Transfer under Sections 9.1 or 9.2 is admitted to the Company as a substitute
Member pursuant to Section 9.4, such transferee will be only a Holder of an
Economic Interest; provided, however, that a Permitted Transferee will
automatically become a substitute Member.

9.4 Actions Following Transfers. The Company will not recognize any Transfer of
a Membership Interest, Economic Interest or Units unless all costs incurred by
the Company to effect such Transfer have been paid by the transferor and there
is filed with the Company a written and dated notification of such Transfer, in
form and substance satisfactory to the Company, executed and acknowledged by the
transferor and the transferee and such notification: (i) contains the agreement
by the transferee to be bound by all the terms and conditions of this Agreement;
and (ii) represents that such Transfer was made in accordance with all
applicable securities laws and regulations. The transferee of all (or a part, as
the case may be) of a Membership Interest, Economic Interest or Units and who
becomes a Member will succeed to all (or a pro rata portion, as the case may be)
of the Capital Account of the transferor of such Membership Interest, Economic
Interest or Units, including all adjustments made thereto, and will have all the
rights and powers and be subject to all the restrictions and liabilities of a
Member under this Agreement holding the same class of Units. Admission of a
transferee Member will become effective on the date such Person’s name is
recorded on the books and records of the Company. Upon the admission of a
transferee Member: (1) the Executive Board will amend (which amendment shall not
be subject to obtainment of any Special Approval) Exhibit A to reflect the name
and address of, and number and class of Units held by, such transferee Member
and to eliminate or adjust, if necessary, the name, address and Units of the
predecessor of such transferee Member; and (2) to the extent of the Transfer to
such transferee Member, the transferor Member will be relieved of its
obligations under this Agreement.

 

27



--------------------------------------------------------------------------------

9.5 Effect on Distributions. Any Member or Holder who Transfers any Units in a
Transfer permitted pursuant to this Article 9 in which the transferee was
admitted as a new Member will cease to be a Member with respect to the Units so
transferred. All Distributions with respect to which the Distribution Date is
before the date of a Transfer in accordance with this Article 9 will be made to
the transferor Member or Holder, and all Distributions with respect to which the
Distribution Date is after the date of such Transfer will be made to the
transferee Member or Holder.

9.6 Unauthorized Transfers. Any purported Transfer by a Member or other Holder
of a Membership Interest, Economic Interest or Units that does not comply with
Section 9.1 or Section 9.2 or is not recognized by the Company under Section 9.4
will be null and void, and the transferee under such purported Transfer will
acquire no title or ownership thereby but will hold such Economic Interest or
Units for the benefit of the other Members or Holders.

9.7 Pledge of Interests. Subject to Section 9.1, notwithstanding anything in
this Agreement to the contrary, a Member or Holder will be entitled to pledge
its Membership Interest, Economic Interest or Units as security for a loan or
other financing, provided that: (i) the Member or Holder obtains the prior
Special Approval of the Executive Board, such Special Approval not to be
unreasonably withheld, conditioned or delayed; (ii) the security interest is
granted only to a bank or other financial institution chartered and insured by
all applicable state and federal governmental entities; (iii) any right of
foreclosure on such security interest by the bank or other financial institution
will be subject to the other Members’ right to cure any default with respect to
such financing and purchase the Membership Interest in accordance with the Right
of First Refusal pursuant to Section 9.2.1; (iv) if the Members elect not to
cure any default and purchase the Membership Interest, Economic Interest or
Units following any default and the bank or financial institution forecloses on
the Membership Interest, Economic Interest or Units, the bank or financial
institution will receive only an Economic Interest and will not be admitted to
the Company as a Member; and (v) the holder of the pledged Membership Interest
will not be entitled to exercise any voting or other rights of a Member, other
than the right to receive Distributions with respect to such pledged Membership
Interest as set forth herein.

ARTICLE 10

[RESERVED]

ARTICLE 11

DISSOLUTION AND WINDING UP

11.1 Dissolution. The Company will be dissolved, its assets will be disposed of,
and its affairs wound up upon the first to occur of the following (each a
“Dissolution Event”):

11.1.1 the entry of a decree of judicial dissolution pursuant to the Act; or

11.1.2 the Special Approval of the Executive Board or the unanimous approval of
all Members owning all Investor Units and Common Units.

11.2 Certificate of Dissolution. As soon as possible following the occurrence of
any of the events specified in Section 11.1, the Executive Board will cause to
be executed a Certificate of Dissolution in such form as will be prescribed by
the Delaware Secretary of State and file the Certificate as required by the Act.

11.3 Winding Up. Upon the occurrence of any event specified in Section 11.1, the
Company will continue solely for the purpose of winding up its affairs in an
orderly manner, liquidating its assets, and satisfying the claims of its
creditors. The Executive Board or a Person designated thereby will be
responsible for overseeing the winding up and liquidation of the Company, will
take full account of the liabilities of the Company and its assets, will either
cause its assets to be sold or distributed and if sold as promptly as is
consistent with obtaining the fair market value thereof, will cause the proceeds
therefrom, to the extent sufficient therefor, to be applied and distributed as
provided in Section 11.4. The Person(s) winding up the affairs of the Company
will give written notice of the commencement of winding up by mail to all known
creditors and claimants whose addresses appear on the records of the Company.
The Person(s) winding up the affairs of the Company will be entitled to
reasonable compensation for such services.

11.4 Payment of Liabilities and Liquidating Distributions upon Dissolution.
After determining that all known debts and liabilities of the Company in the
process of winding up, including debts and liabilities to Members who are
creditors of the Company (by virtue of having made Company Loans) and expenses
of liquidation, have been paid or adequately provided for, the remaining assets
will be distributed to the Members in accordance with Section 7.1.

 

28



--------------------------------------------------------------------------------

11.5 Certificate of Cancellation. The Person(s) who filed the Certificate of
Dissolution will cause to be filed in the office of, and on a form prescribed
by, the Delaware Secretary of State, a certificate of cancellation of the
Certificate of Formation upon the completion of the winding up of the affairs of
the Company.

11.6 Rights of Members. Except as otherwise provided in this Agreement: (i) each
Member will look solely to the assets of the Company for the return of his, her
or its investment; (ii) if the Company property remaining after the payment or
discharge of the debts and liabilities of the Company is insufficient to return
the investment of each Member, such Members will have no recourse against other
Members for indemnification, contribution or reimbursement; and (iii) subject to
the distribution of all liquidation proceeds in the manner provided under
Sections 11.4 and 7.1, no Member will have priority over any other Member as to
the return of its capital contributions, distributions, or allocations.

ARTICLE 12

ACCOUNTING, RECORDS, REPORTING BY MEMBERS

12.1 Deposits. All funds of the Company will be deposited from time to time to
the credit of the Company in such banks or other depositories as the Executive
Board may select.

12.2 Checks, Drafts, etc. All checks, drafts or other orders for the payment of
money, and all notes or other evidences of indebtedness issued in the name of
the Company will be signed by an officer or officers authorized to do so by the
Executive Board.

12.3 Accounts. The Company will maintain or cause to be maintained books and
records of account relating to the assets and income of the Company and the
payment of expenses of, and liabilities or claims against or assumed by, the
Company in such detail and for such period of time as may be necessary to enable
it to make full and proper accounting in respect thereof and to comply with
applicable provisions of law.

12.4 Accounting. All books and records of account of the Company will be
maintained and reported based upon generally accepted accounting principles,
consistently applied, employing standards, procedures and forms conforming to
established practice in the United States.

12.5 Books and Records. The books and records of the Company will reflect all
the Company transactions and will be appropriate and adequate for the Company’s
business. The Company will maintain the Company’s books and records at its
principal office.

12.6 Right of Inspection. A Member holding at least fifteen percent (15%) of the
total outstanding Investor Units or fifteen percent (15%) of the total
outstanding Common Units will have the right (at its sole expense) to examine
and inspect, at any reasonable time and for any purpose reasonably related to
such Member’s interests, the minutes and records of the Executive Board and the
books and records of account of the Company, and to make copies thereof;
provided, however, that the Executive Board will have the right in its
discretion to keep confidential from the Members, for such period of time as the
Executive Board deems appropriate, any information which the Executive Board
reasonably believes to be in the nature of trade secrets or other information
the disclosure of which the Executive Board in good faith believes is not in the
best interest of the Company or its business or that the Company is required by
law or agreement with a third party to keep confidential. No Person (including
any Holder of Class E Units) other than Members holding at least fifteen percent
(15%) of the total outstanding Investor Units or fifteen percent (15%) of the
total outstanding Common Units of the Company will have rights to inspect the
books and records of the Executive Board or the Company, except as may be
required by law. Any inspection permitted hereunder may be made by any agent or
duly appointed attorney of the Member entitled to undertake such inspection.

12.7 Reports. Until a Qualified IPO, the Executive Board will cause to be
delivered to each Member (i) monthly financial statements of the Company and
operational reports (within thirty (30) days following the end of each month);
(ii) unaudited quarterly financial statements of the Company prepared in
accordance with GAAP (within forty-five (45) days following the end of each
quarter); and (iii) annual audited financial statements of the Company prepared
in accordance with GAAP (within ninety (90) days following the end of each
Fiscal Year) audited by a firm of independent auditors selected by the Executive
Board. Such other reports as determined by the Executive Board to be necessary
will be prepared by the Executive Board or authorized officers of the Company,
and will contain such information and cover such matters as determined by the
Executive Board and will be distributed to the Members and/or Board Members at
such times as determined by the Executive Board.

12.8 Tax Information. Within ninety (90) days after the end of each Fiscal Year,
or as soon as practicable thereafter, the Company will send to each Person who
was a Member or Holder at any time during such Fiscal Year a

 

29



--------------------------------------------------------------------------------

Form K-1 and such other information, if any, with respect to the Company as may
be necessary for the preparation of such Member’s or Holder’s federal income tax
returns, including a statement showing such Member’s or Holder’s share of
income, gain, loss, expense and credits for such Fiscal Year for federal income
tax purposes. In addition, at the request of any Member, the Company will send
to such Member the Company’s Form 1065 and such information regarding the
Company’s state tax returns as such Member may reasonably request.

12.9 Confidentiality; Proprietary Information. The Members will not, and will
use their commercially reasonable best efforts to cause their Affiliates and
designated Board Members to not, use or disclose to any Person any trade
secrets, technical information, processes, know-how, financial or business data
or other proprietary information relating to or in the possession of the
Company, including the Company’s Business Plan and Budget or other business
plans (collectively, “Proprietary Information”) for any purpose which does not
relate to the Company; provided, however, that a Member may disclose any such
Proprietary Information: (i) that has become generally available to the public
through no fault or improper disclosure committed by a Member or its Affiliates
or designated Board Members; (ii) to its employees and professional advisers who
need to know such information and agree to keep it confidential in accordance
with the terms of this Section 12.9; (iii) to the extent required in order to
comply with contractual reporting obligations to its limited partners or members
who have agreed to keep it confidential in accordance with the terms of this
Section 12.9; (iv) to the extent reasonably deemed necessary or beneficial by
the disclosing party in order to comply with any law, order, regulation, ruling
or any listing agreement with a nationally recognized stock exchange applicable
to such Member, including, for the sake of clarity, any disclosures required by
legal or accounting rules in connection with any Member’s status as a public
company; and (v) as may be required in response to any summons, subpoena or
discovery request in connection with any litigation or proceeding, it being
agreed that, unless such Proprietary Information has become generally available
to the public (x) the Member will give the Company notice of such summons,
subpoena or discovery request and will cooperate with the Company at the
Company’s request so that the Company may, in its discretion, seek a protective
order or other appropriate remedy, if available, and (y) in the event that such
protective order is not obtained (or sought by the Company after notice), the
Member (1) will furnish only that portion of the Proprietary Information which,
in accordance with the advice of counsel, is legally required to be furnished
and (2) will exercise its reasonable efforts to obtain assurances that
confidential treatment will be accorded such Proprietary Information; provided,
further, that nothing contained in this Section 12.9 will prohibit any Member
from disclosing Proprietary Information in the context of a proposed sale of its
Membership Interest, Economic Interest or Units in the Company in accordance
with this Agreement to a Person who has first signed and delivered to the
Company a confidentiality agreement in a form reasonably acceptable to the
Company.

12.10 Non-Solicit / Non-Interference. For so long as a Member or its Permitted
Transferees or Affiliates owns any Units in the Company and for one (1) year
after a Member and its Permitted Transferees or Affiliates dispose of all of
their respective Units in the Company, such Member shall not (i) solicit,
divert, hire or appropriate, or attempt to solicit, divert, hire or appropriate
or encourage any employee of the Company or any if its Subsidiaries to enter
into or become the subject of any direct or indirect contractual, service,
employment or other similar arrangement with such Member or any of such Member’s
Affiliates or (ii) encourage, influence, assist or attempt to encourage,
influence or assist any employee of the Company or any if its Subsidiaries to
terminate, diminish or modify his or her relationship, arrangement or agreement
with the Company or its Subsidiaries. Notwithstanding the foregoing, any
Member’s or its Permitted Transferees or Affiliates’ use of general
solicitations or advertisements within publicly or industry circulated media or
utilization of professional third party placement, personnel or talent services
shall not constitute a violation or breach of this Section 12.10.

ARTICLE 13

MISCELLANEOUS

13.1 Complete Agreement. This Agreement, the exhibits hereto and the Certificate
of Formation constitute the complete and exclusive statement of agreement among
the Members with respect to the subject matter herein and therein and replace
and supersede all prior written and oral agreements or statements by and among
the Members or any of them. To the extent that any provision of the Certificate
of Formation conflicts with any provision of this Agreement, the Certificate of
Formation will control.

13.2 Pronouns; Statutory References. All pronouns and all variations thereof
will be deemed to refer to the masculine, feminine, or neuter, singular or
plural, as the context in which they are used may require.

13.3 References to this Agreement. Numbered articles and sections herein
contained refer to articles and sections of this Agreement unless otherwise
expressly stated.

13.4 Governing Law; Jurisdiction; Judicial Proceedings. This Agreement will be
governed by, construed under and interpreted in accordance with the internal
laws of the State of Delaware without regard to its conflicts of laws
principles. Each Member hereby consents to the exclusive jurisdiction of the
state and federal courts sitting in New

 

30



--------------------------------------------------------------------------------

York in any action on a claim arising out of, under or in connection with this
Agreement or the transactions contemplated by this Agreement. Each Member
further agrees that personal jurisdiction over him, her or it may be effected by
service of process by registered or certified mail addressed as provided in
Exhibit F of this Agreement, and that when so made will be as if served upon
him, her or it personally within the State of New York.

13.5 Successors. This Agreement will bind and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Except as
expressly provided herein, no rights or obligations of a Member will be
assignable and any purported assignments not so permitted will be void ab
initio.

13.6 Amendments. All amendments to this Agreement will be in writing and will
not be effective unless approved pursuant to Section 5.2.6 or Section 5.5.
Amendments to Exhibit A or Exhibit B following any issuance, redemption,
repurchase, reallocation or Transfer of Units in accordance with this Agreement
may be made by the Executive Board without the consent of or execution by the
Members.

13.7 Heading; Exhibits and Schedules. Section titles and the table of contents
are for descriptive purposes only and will not control or alter the meaning of
this Agreement as set forth in the text. All Schedules and Exhibits attached to
this Agreement are incorporated and will be treated as if set forth herein.

13.8 Severability. The provisions of this Agreement are severable. The
invalidity, in whole or in part, of any provision of this Agreement will not
affect the validity or enforceability of any other of its provisions. If one or
more provisions hereof will be declared invalid or unenforceable, the remaining
provisions will remain in full force and effect and will be construed in the
broadest possible manner to effectuate the purposes hereof. The parties further
agree to replace such void or unenforceable provisions of this Agreement with
valid and enforceable provisions that will achieve, to the extent possible, the
economic, business and other purposes of the void or unenforceable provisions.

13.9 Notices. All notices, requests or consents required or permitted hereunder
will be in writing and will be delivered to the address set forth by each Member
and the Company on Exhibit F or to such other party and/or address as any of
such parties may designate in a written notice served upon the other parties in
the manner provided for herein. Each such notice, request, consent or other
communication will be given: (i) by hand delivery; (ii) by nationally recognized
courier service or United States Express Mail; (iii) by facsimile; or (iv) by
e-mail (in the case of (iv), if authorized by the relevant Member). Each such
notice, request, consent or other communication will be effective: (a) if
delivered by hand, when delivered at the address specified on Exhibit F, (ii) if
delivered by nationally recognized overnight courier service or sent by United
States Express Mail, on the second (2nd) following Business Day after delivery
to such service or such mailing; (iii) if given by facsimile, when such
facsimile is transmitted to the facsimile number specified on Exhibit F and the
appropriate answer back or confirmation is received; and (iv) if delivered by
e-mail, when such e-mail is transmitted to the e-mail address specified on
Exhibit F and the appropriate answer back or confirmation is received.

13.10 No Waiver. Neither the failure nor delay on the part of any party hereto
to exercise any right, remedy, power or privilege under this Agreement will
operate as a waiver thereof, nor will any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor will any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver will be effective unless it is in writing and is
signed by the party asserted to have granted such waiver.

13.11 Multiple Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same instrument.

13.12 Costs. Except as expressly provided herein, each party will be solely
responsible for and bear all of its respective expenses, including expenses of
lenders, legal counsel, investment bankers, consultants, accountants and other
advisors, incurred at any time in connection with the transactions contemplated
by this Agreement.

13.13 Interpretation. If any claim is made by a party relating to any conflict,
omission or ambiguity in the provisions of this Agreement, no presumption or
burden of proof or persuasion will be implied because this Agreement was
prepared by or at the request of any party or its counsel.

13.14 Partition. Each Member and Holder irrevocably waives any right that it may
have to maintain an action for partition with respect to the property of the
Company.

13.15 Press Releases. All media releases, public announcements and public
disclosures by the Company or any Member with respect to this Agreement, any
transaction contemplated by this Agreement or with respect to the

 

31



--------------------------------------------------------------------------------

business of the Company will be coordinated between and approved by the Company
and the Initial Members before release, it being understood that while such
parties will consult in good faith, they will not have approval rights over any
announcement by any party intended solely for internal distribution or any
disclosure by any party required by such party for compliance with by legal,
accounting, or regulatory requirements, or any listing agreement with a
nationally recognized stock exchange. Such approval will not be unreasonably
withheld, conditioned or delayed by any party.

13.16 Fair Market Value. In connection with the any determination of fair market
value hereunder, such determination shall be made by the Executive Board in good
faith. If any Member disputes a determination of fair market value, the
Executive Board shall retain a nationally recognized investment banking firm
(the “Investment Bank”), mutually satisfactory to such Member and the Executive
Board, to make the applicable determination, and the determination of the
Investment Bank shall be final and binding on all parties. The cost of the
Investment Bank shall be borne seventy-five (75%) percent by the Company and
twenty-five (25%) percent by the Member disputing the Executive Board’s
determination of fair market value, except that if the fair market value as
determined by the Investment Bank, is more than ten (10%) percent greater than
the respective amount determined by the Executive Board, the Company shall bear
the entire cost of the Investment Bank.

[The remainder of this page is intentionally blank.

Signatures are contained on the following page.]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Initial Members of the Company have executed this
Agreement, effective as of the date first written above.

 

SIMON WORLDWIDE, INC. By:  

 

Name:   Terrence Wallock Title:   Secretary OA3, LLC By:  

 

Name:   Robert P. Bermingham Title:   Vice President and Secretary

 

RICHARD BECKMAN

 

JOEL A. KATZ